Execution Copy




Exhibit 10.1




$5,700,000

SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION
LOAN AND SECURITY AGREEMENT

by and among

IMPLANT SCIENCES CORPORATION,
C ACQUISITION CORP.,
ACCRUEL SYSTEMS INTERNATIONAL CORPORATION, and
IMX ACQUISITION CORP.

as the Borrower, and

DIP SPV I, L.P.

as the DIP Lender
















Dated as of October 10, 2016











--------------------------------------------------------------------------------







SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION
LOAN AND SECURITY AGREEMENT

THIS SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION LOAN AND SECURITY
AGREEMENT (this “Agreement”), is entered into as of October 10, 2016, by and
among DIP SPV I, L.P. (together with its successors, and permitted assigns,
hereinafter the “DIP Lender”), and Implant Sciences Corporation, C Acquisition
Corp., Accruel Systems International Corporation, and IMX Acquisition Corp.
(collectively, the “Borrower”).

WHEREAS, on October 10, 2016 (the “Filing Date”), the Borrower commenced a
voluntary Chapter 11 Case No. 16-12238 under chapter 11 of the Bankruptcy Code
(the “Chapter 11 Case”) in the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”);

WHEREAS, the Borrower intends to continue to operate its businesses and manage
its properties as a debtor and debtor-in-possession pursuant to Sections 1107(a)
and 1108 of the Bankruptcy Code;

WHEREAS, the Borrower has requested that the DIP Lender provide financing to the
Borrower consisting of a senior secured super priority credit facility in a
principal amount of up to $5,700,000 (the “Facility”) pursuant to Sections
364(c) and 364(d) of the Bankruptcy Code;

WHEREAS, the DIP Lender has indicated its willingness to agree to extend the
Facility to the Borrower, all on terms and conditions set forth herein and in
the other Loan Documents and in accordance with Sections 364(c) and 364(d) of
the Bankruptcy Code, so long as the Obligations are (i) secured by Liens on the
Collateral granted by the Borrower as hereinafter provided, subject to Section
4.3 herein, and (ii) given superpriority status as provided in the Interim Order
and, on and after the entry thereof, the Final Order; and

WHEREAS, the Borrower has agreed to provide such collateral security,
superpriority claims and adequate protection, subject to the approval of the
Bankruptcy Court.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

1.

DEFINITIONS AND CONSTRUCTION.

1.1

Definitions

.  Capitalized terms used in this Agreement shall have the meanings specified on
Schedule 1.1.

1.2

Accounting Terms

.  All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, however, that if Borrower notifies the DIP
Lender that Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the DIP Lender
notifies Borrower of its request for an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then the DIP Lender and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such change in GAAP
with the intent of having the respective positions of the DIP Lender and
Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective.  When used herein, the term “financial
statements” shall include the notes and schedules thereto.  Whenever the term
“Borrower” is used in respect of a financial











--------------------------------------------------------------------------------







covenant or a related definition, it shall be understood to mean Borrower and
any of its Subsidiaries on a consolidated basis, unless the context clearly
requires otherwise.

1.3

Code

.  Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4

Construction

.  Unless the context of this Agreement or any other Loan Document clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and  “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The term “Borrower” includes each
of the borrowers under the Facility listed in the preamble of this Agreement,
collectively and individually and jointly and severally, and all provisions of
the Loan Documents applicable to the Borrower shall apply to each such borrower
unless the context of any Loan Document clearly requires otherwise.  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.  Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash of all Obligations other than
unasserted contingent indemnification Obligations (with all such Obligations
consisting of monetary or payment Obligations having been paid in full in cash).
 Any reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.

1.5

Schedules and Exhibits

.  All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

2.

LOAN AND TERMS OF PAYMENT.

2.1

Agreement to Lend; Loans; Security Instruments and Loan Documents

.  

(a)

Subject to the terms and conditions of this Agreement, the DIP Lender agrees,
from time to time during the term of this Agreement, to fund loans to the
Borrower (the “Loans”); provided that in no event shall the Loans made by the
DIP Lender exceed the Loan Amount.  Notwithstanding the foregoing, no Loan shall
exceed the amount of borrowings permitted under the Budget to be outstanding for
such period.

(b)

On the terms and subject to the conditions set forth herein, the DIP Lender
hereby agrees to fund an initial Loan to the Borrower in an amount equal to the
Interim Order Amount on the Closing Date.  

(c)

On the terms and subject to the conditions set forth herein, the DIP Lender
hereby agrees to fund a final Loan to the Borrower on the date the Final Order
is entered by the Bankruptcy Court in an amount equal to the balance of the Loan
Amount not funded to Borrower on the Closing Date.  





- 2 -




--------------------------------------------------------------------------------







(d)

The Borrower shall not have any right to reborrow any portion of the Loans that
are repaid or prepaid from time to time.

(e)

The outstanding unpaid principal balance and all accrued and unpaid interest and
DIP Lender Expenses on the Loans shall be due and payable on the earlier of the
(i) Termination Date, and (ii) date of the acceleration of the Obligations in
accordance with the terms hereof.  All principal of, interest on, and other
amounts payable in respect of the Loans including, but not limited to DIP Lender
Expenses, shall constitute Obligations.

(f)

The Loans shall be evidenced by the Loan Documents (including, without
limitation, the Interim Order and the Final Order), and secured by the Interim
Order, the Final Order, and the other Loan Documents.  

2.2

Borrowing Record.  The DIP Lender, as a non-fiduciary agent for Borrower, shall
maintain a register showing the principal amount of the Loans owing to DIP
Lender from time to time and such register shall, absent manifest error,
conclusively be presumed to be correct and accurate.  

2.3

Payments; Prepayments.

(a)

Payments by Borrower.

(i)

Except as otherwise expressly provided herein, all payments by Borrower shall be
made to the DIP Lender and shall be made in immediately available funds, no
later than 4:00 p.m. (New York time) on the date specified herein.  Any payment
received by the DIP Lender later than 4:00 p.m. (New York time) shall be deemed
to have been received on the following Business Day and any applicable interest
or fee shall continue to accrue until such following Business Day.

(b)

Apportionment and Application.  All payments remitted to the DIP Lender and all
proceeds of Collateral received by the DIP Lender shall be applied as follows
(unless otherwise directed by the DIP Lender):

(i)

first, to pay any DIP Lender Expenses (including cost or expense reimbursements)
in accordance with the Order or indemnities then due to DIP Lender under the
Loan Documents, until paid in full,

(ii)

second, ratably to pay any fees or premiums then due to the DIP Lender under the
Loan Documents until paid in full,

(iii)

third, ratably to pay interest due in respect of the Loans until paid in full,

(iv)

fourth, ratably to pay the principal of all Loans until paid in full,

(v)

fifth, to pay any other Obligations until paid in full, and

(vi)

sixth, to Borrower (to be wired to the Designated Account) or as otherwise
required by applicable law.

In the event of a direct conflict between the priority provisions of this
Section 2.3 and any other provision contained in any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3 shall control and
govern.





- 3 -




--------------------------------------------------------------------------------







(c)

Optional Prepayments.  

Borrower may prepay the outstanding principal amount of any Loan at any time in
whole or in part, without premium or penalty.

(d)

Mandatory Prepayments.

(i)

Dispositions.  Within one (1) Business Day of the date of receipt by Borrower or
any Guarantor of the Net Cash Proceeds pursuant to the Sale or any other
voluntary or involuntary sale or disposition by Borrower of any assets of any
Loan Party outside the ordinary course of business, Borrower shall prepay the
outstanding amount of the Obligations in accordance with Section 2.3(b) in an
amount equal to 100% of such Net Cash Proceeds (including condemnation awards
and payments in lieu thereof) received by such Person in connection with such
sales or dispositions, up to the amount of the outstanding Obligations.  Nothing
contained in this Section 2.3(d)(i) shall permit Borrower or any Guarantor to
sell or otherwise dispose of any assets other than in accordance with
Section 6.4.  

(ii)

Extraordinary Receipts.  Within one (1) Business Day of the date of receipt by
Borrower or any Guarantor of any Extraordinary Receipts that are not otherwise
included in the Budget, Borrower shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.3(b) in an amount equal to 100%
of such Extraordinary Receipts, net of any reasonable expenses incurred in
collecting such Extraordinary Receipts, up to the amount of the outstanding
Obligations.

(iii)

Indebtedness.  Within one (1) Business Day of the date of incurrence by Borrower
or any Guarantor of any Indebtedness (other than Permitted Indebtedness),
Borrower shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.3(b) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such incurrence.  The
provisions of this Section 2.3(d)(iii) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms and conditions of this
Agreement.

2.4

Interest Rates and Rates, Payments, and Calculations.

(a)

Interest Rate.  Except as provided in Section 2.4(c), all Obligations that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at the Base Rate.

(b)

Default Interest. Upon the occurrence and during the continuation of an Event of
Default, all Obligations that have been charged to the Loan Account pursuant to
the terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal the Base Rate plus 12% without any notice from the DIP Lender or any
other Person.  

(c)

Payment.  Except to the extent provided to the contrary in Section 2.8,
interest, all other fees payable hereunder or under any of the other Loan
Documents, and all costs, expenses, and DIP Lender Expenses payable hereunder or
under any of the other Loan Documents shall be due and payable, in arrears, on
the first day of each month for the preceding calendar month at any time that
Obligations are outstanding, and interest due provided in Section 2.5(b) shall
accrue and be payable, in arrears, on the first day of each calendar month for
the preceding calendar month.  Borrower hereby authorizes the DIP Lender, from
time to time without prior notice to the Borrower, to charge all interest and
all other fees payable hereunder or under any of the other Loan Documents (in
each case, as and when due and payable), all costs, expenses, and DIP Lender
Expenses payable hereunder or under any of the other Loan Documents (in each
case, as and when due and payable), all fees and costs provided for in
Section 2.8 (in each case, as and when due and payable),





- 4 -




--------------------------------------------------------------------------------







and all other payments as and when due and payable under any Loan Document to
the Loan Account, which amounts thereafter shall constitute Loans hereunder and
shall accrue interest at the rate then applicable to Loans.  Any interest, fees,
costs, expenses, DIP Lender Expenses, or other amounts payable hereunder or
under any other Loan Document not paid when due shall be compounded by being
charged to the Loan Account and shall thereafter constitute Loans hereunder and
shall accrue interest at the rate then applicable to Loans in accordance with
the terms of this Agreement.

(d)

Computation.  All interest and fees chargeable under the Loan Documents shall be
computed on the basis of a 360 day year, in each case, for the actual number of
days elapsed in the period during which the interest or fees accrue.

(e)

Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the interest
rate or rates payable under this Agreement, plus any other amounts paid in
connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrower and the DIP Lender, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied in accordance
with section 2.3(b) of this Agreement.

2.5

Crediting Payments; Clearance Charge

.  The receipt of any payment item by the DIP Lender shall not be considered a
payment on account unless such payment item is a wire transfer of immediately
available federal funds made to DIP Lender’s Account or unless and until such
payment item is honored when presented for payment.  Should any payment item not
be honored when presented for payment, then Borrower shall be deemed not to have
made such payment and interest shall be calculated accordingly.  The DIP Lender
shall have established the DIP Lender’s Account and delivered information
identifying the DIP Lender’s Account to Borrower within three (3) Business Days
of the date hereof.  Anything to the contrary contained herein notwithstanding,
any payment item shall be deemed received by DIP Lender only if it is received
into DIP Lender’s Account on a Business Day on or before 4:00 p.m. (New York
time).  If any payment item is received into DIP Lender’s Account on a
non-Business Day or after 4:00 p.m. (New York time) on a Business Day, it shall
be deemed to have been received by DIP Lender as of the opening of business on
the immediately following Business Day.

2.6

Designated Account.

  Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank and to (i) receive the proceeds of the Loans made by the
DIP Lender in such Designated Account; and (ii) deposit all proceeds of the
Collateral and all mandatory prepayments hereunder into such Designated Account,
after which such sums shall be immediately paid to the DIP Lender to be applied
in accordance with Section 2.3(b).  

2.7

Maintenance of Loan Account

.  The DIP Lender shall maintain an account on its books in the name of Borrower
(the “Loan Account”) on which Borrower will be charged with all Loans made by
the DIP Lender to Borrower or for Borrower’s account, and with all other payment
Obligations hereunder or under the other Loan Documents including, accrued
interest, fees and expenses, and DIP Lender Group Expenses.  In accordance with
Section 2.5, the Loan Account will be credited with all payments received by the
DIP Lender from Borrower or for Borrower’s account.  

2.8

Fees.

(a)

Closing Fee.  The Borrower shall pay to the DIP Lender on the Closing Date a
one-time closing fee (the “Closing Fee”) equal to $199,500.





- 5 -




--------------------------------------------------------------------------------







(b)

Exit Fee.  On the Termination Date, the Borrower shall pay to the DIP Lender in
cash a one-time exit fee (the “Exit Fee”) equal to $427,500, minus any interest,
other than default interest, paid to the DIP Lender as of the Termination Date.

3.

CONDITIONS; TERM OF AGREEMENT.

3.1

Conditions Precedent to Loan of Interim Order Amount

.  

DIP Lender shall not be required to fund the Interim Order Amount Loan unless
and until all of the conditions specified below shall have been satisfied (the
making of any Loan by the DIP Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent contained in this Section
3.1).

(a)

DIP Lender shall have received the Budget (as that is defined in Section 5.18 of
this Agreement), in form and substance satisfactory to the DIP Lender, in its
sole discretion.

(b)

Borrower shall represent to the DIP Lender that there are no material defaults
under any of its Material Contracts, except as set forth in Schedule 3.1(b) or
based solely upon the commencement of the Chapter 11 Case.

(c)

The Bankruptcy Court shall have entered the Interim Order, in form and substance
satisfactory to the DIP Lender, in its sole discretion, within five (5) Business
Days of the Filing Date, and such order shall be in full force and effect and
shall not have been modified or amended (unless otherwise approved by the DIP
Lender), reversed, stayed or subject to a motion for reargument or
reconsideration, or appealed.  The Loan Parties and the DIP Lender shall be
entitled to rely in good faith upon the Interim Order, and shall be permitted
and required to perform their respective obligations in compliance with this
Agreement notwithstanding any such objections thereto, unless the relevant order
has been stayed by a court of competent jurisdiction.

(d)

The DIP Lender shall have received a Guaranty from each Subsidiary of Borrower
that is not part of Borrower, if any, the Security Instruments, any other Loan
Documents, and all other documents, agreements and instruments requested by the
DIP Lender, all of which shall be in form and substance satisfactory to the DIP
Lender, in its sole discretion.

(e)

The DIP Lender shall have received evidence, in form and substance reasonably
satisfactory to the DIP Lender that the Borrower and any Guarantor shall have
obtained all requisite consents and approvals in connection with the filing of
the Chapter 11 Case, the execution, delivery and performance of this Agreement
and the other Loan Documents.

(f)

The Borrower shall have filed its Chapter 11 Case in the Bankruptcy Court on or
before October 10, 2016, and the Borrower shall be a debtor and debtor in
possession under Chapter 11 of the Bankruptcy Code.

(g)

All first day motions and applications shall have been filed, and all orders
with respect thereto and any other orders entered in the Chapter 11 Case prior
to the Closing Date shall be in form and substance reasonably satisfactory to
the DIP Lender.

(h)

All fees required to be paid on the Closing Date under this Agreement shall have
been paid (including, without limitation, all legal fees and expenses of the DIP
Lender’s counsel, to the extent not otherwise subject to review in accordance
with the Interim Order).

(i)

DIP Lender shall have received from Borrower information indentifying the
Designated Account Bank and Designated Account.





- 6 -




--------------------------------------------------------------------------------







(j)

All other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to the DIP Lender.

3.2

Conditions Precedent to all Additional Extensions of Credit.

The obligation of the DIP Lender to make any additional Loans hereunder (or to
extend any other credit hereunder), other than the Interim Order Amount, at any
time shall be subject to the satisfaction (or waiver by the DIP Lender in its
sole discretion) of the following conditions precedent (the making of any Loan
or other extension of credit by the DIP Lender being conclusively deemed to be
its satisfaction or waiver of the conditions precedent with respect to such
Loan):

(a)

The Borrower shall have complied fully and completely with all Chapter 11
Milestones and the Performance Covenants set forth in Section 5.17 and Section
7.1, respectively, unless otherwise waived or consented to in writing by the DIP
Lender.

(b)

The representations and warranties of Borrower or its Subsidiaries contained in
this Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date).

(c)

No Default or Event of Default shall have occurred and be continuing on the date
of such extension of credit, nor shall either result from the making thereof.

(d)

Other than with respect to the Interim Order Amount, the Bankruptcy Court shall
have entered the Bid Procedures Order and the Final Order, in form and substance
satisfactory to the DIP Lender, in its sole discretion, within twenty-five (25)
days of the Filing Date, and such orders shall be in full force and effect and
shall not have been modified or amended (unless otherwise approved by the DIP
Lender), reversed or stayed.

(e)

Subject to Section 4.1(b) hereof, the Loan Parties shall have delivered Schedule
3.2(e), which shall be, as of the date of the Interim Order Amount Loan
hereunder, a complete and accurate list of the Loan Parties and their direct and
indirect Subsidiaries, showing: (i) a complete and accurate description of the
authorized capital Stock of each Loan Party and its Subsidiaries, by class, (ii)
the number and the percentage of the outstanding shares of each such class owned
directly or indirectly by each Loan Party and its Subsidiaries, (iii) a
description of the number of shares of each such class that are issued and
outstanding, and (iv) a complete and accurate description of all subscriptions,
options, warrants, or calls relating to any shares of each Loan Party’s and its
Subsidiaries’ capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument.  For the avoidance of doubt, the
Loan Parties shall not be required to furnish the information set forth in
subsections (i) – (iv) above unless there is a material change in the
information to be provided to the DIP Lender.  

(f)

[Reserved.]

(g)

Each Loan Party shall have obtained any registrations, consents, approvals,
notices, or other actions required by any Governmental Authority in connection
with the execution, delivery, and performance by such Loan Party of the Loan
Documents to which such Loan Party is a party , and the consummation of the
transactions contemplated by the Loan Documents ;





- 7 -




--------------------------------------------------------------------------------







(h)

No injunction, writ, restraining order, or other order of any nature restricting
or prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against Borrower,
Guarantor, or the DIP Lender;

(i)

The Loan Parties shall have delivered Schedule 3.2(i) (as such Schedule may be
updated from time to time in accordance herewith), a list of the Material
Contracts of each Loan Party as of the most recent date on which Borrower
provided their Compliance Certificate pursuant to Section 5.1; provided,
however, that Borrower shall amend Schedule 3.2(i) from time to time to add
additional Material Contracts that have been approved by the DIP Lender or are
otherwise permitted pursuant to Sections 5.14 and 6.7(d)(ii) hereof; and

(j)

No action, proceeding, investigation, regulation or legislation shall have been
instituted or threatened before any Governmental Authority to enjoin, restrain
or prohibit, or to obtain damages in respect of, or which is related to or
arises out of this Agreement or any of the other Loan Documents or the
consummation of the transactions contemplated hereby and thereby and which, in
the DIP Lender’s sole judgment, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents.
   

3.3

Maturity

.  

(a)

This Agreement shall continue in full force and effect for a term ending on the
earliest of: (i) the date on which the DIP Lender provides, via electronic or
overnight delivery, written notice to counsel for the Borrower of the occurrence
of an Event of Default that is not cured within any applicable cure period and
the DIP Lender has given notice to accelerate the Obligations pursuant to
Section 8.1; (ii) entry of an order converting the Chapter 11 Case to a case
under chapter 7 of the Bankruptcy Code or dismissing the Chapter 11 Case; (iii)
the entry of an order in the Chapter 11 Case appointing a chapter 11 trustee or
examiner; (iv) if the Interim Order is modified at the Final Hearing in a manner
unacceptable to the DIP Lender, in its sole discretion; (v) the effective date
of a chapter 11 plan in the Chapter 11 Case; (vi) the approval by the Court of
an Alternative Transaction; (vii) the date of the closing of the Sale; and
(viii) the first Business Day occurring on or after the six (6) month
anniversary of the date of this Agreement (such date, the “Termination Date”).
 All principal of, interest on, and other amounts payable in respect of the
Loans shall constitute Obligations.  

(b)

The foregoing notwithstanding, the DIP Lender may, and shall, terminate its
obligations to provide credit under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.

(c)

In the event that the Court approves the Sale, the DIP Lender may elect to
extend the maturity of this Agreement, in its sole discretion, consistent with
the terms of the Sale and this Agreement.

3.4

Effect of Maturity

.  On the Termination Date, all commitments of the DIP Lender to provide
additional credit hereunder shall automatically be terminated and all
Obligations immediately shall become due and payable without notice or demand.
 No termination of the obligations of the DIP Lender (other than payment in full
of the Obligations) shall relieve or discharge any Loan Party of its duties,
Obligations, or covenants hereunder or under any other Loan Document and the DIP
Lender’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations have been indefeasibly paid in
full.  When all of the Obligations have been indefeasibly paid in full and the
DIP Lender’s obligations to provide additional credit under the Loan Documents
have been terminated the DIP Lender will, at Borrower’s sole expense, execute
and deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record, DIP
Lender’s Liens and all notices of security interests and liens previously filed
by the DIP Lender with respect to the Obligations.  





- 8 -




--------------------------------------------------------------------------------







4.

REPRESENTATIONS AND WARRANTIES.

In order to induce the DIP Lender to enter into this Agreement, each Loan Party,
to the best of its respective knowledge, makes the following representations and
warranties to the DIP Lender (as modified in each case by the Schedules
delivered by Borrower to the DIP Lender with this Agreement), which shall be
true, correct, and complete, in all respects, as of the Closing Date (except as
set forth in Section 4.13), and shall be true, correct, and complete, in all
respects, as of the date of the making of each Loan (or other extension of
credit) made thereafter, as though made on and as of the date of such Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

4.1

Due Organization and Qualification; Subsidiaries.

  

(a)

Subject to the Bankruptcy Court’s entry of the Orders, each Loan Party (i) is
duly formed and existing and in good standing under the laws of the jurisdiction
of its formation, (ii) is qualified to do business in any state where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

(b)

Schedule 3.2(e) sets forth the complete and accurate ownership and
capitalization of each Loan Party.  Other than as described on Schedule 3.2(e),
there are no subscriptions, options, warrants, or calls relating to any shares
or other equity interest of any Loan Party’s capital Stock, including any right
of conversion or exchange under any outstanding security or other instrument.
 Except as set forth in Schedule 4.1, the Loan Parties are not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Stock or any security convertible into or exchangeable
for any of its Stock.

4.2

Due Authorization; No Conflict.

Subject to the Bankruptcy Court’s entry of the Orders:

(a)

As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b)

Other than as set forth on Schedule 4.2, as to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party do not and will not (i) violate any material provision of federal,
state, or local law or regulation applicable to any Loan Party, the Governing
Documents of any Loan Party, or any order, judgment, or decree of any court or
other Governmental Authority binding on any Loan Party, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any Material Contract of any Loan Party except to the extent
that any such conflict, breach or default could not individually or in the
aggregate reasonably be expected to result in a Material Adverse Change,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any Collateral of any Loan Party or (iv) require any approval of
any Loan Party’s interest holders or any approval or consent of any Person under
any Material Contract or Material Leases of any Loan Party, other than consents
or approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts or Material Leases, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to result in a Material Adverse Change.

(c)

No holder of Subordinated Debt, or their respective agents under the
Subordinated Debt Documents, has given an objection to the Bankruptcy Court of
this Agreement or the terms and provisions hereof.





- 9 -




--------------------------------------------------------------------------------







4.3

Binding Obligations; Perfected Liens.

Subject to the Bankruptcy Court’s entry of the Orders:

(a)

Each Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

(b)

The DIP Lender’s Liens are validly created, perfected and first priority Liens,
subject only to the Carve-Out and such liens as set forth on Schedule A-1.  The
Loan Parties own the Collateral as of the Closing Date.

4.4

Title to Assets; No Encumbrances

.  Each Loan Party has (i) good, sufficient and legal title to (in the case of
fee interests in Real Property), (ii) valid leasehold interests in (in the case
of leasehold interests in real or personal property), and (iii) good and
marketable title to (in the case of all other personal property), all of such
Loan Party’s assets that constitute Collateral hereunder.  The Collateral is
free and clear of Liens except for Permitted Liens.  Borrower has and will have
full power and authority to grant to the DIP Lender a security interest in the
Collateral and, other than Permitted Liens, Borrower has not transferred,
assigned, sold, pledged, encumbered, subjected to lien or granted any security
interest in, and will not transfer, assign, sell (other than in the ordinary
course of business or as otherwise contemplated herein), pledge encumber,
subject to lien or grant any security interest in any of the Collateral (or any
of Borrower’s right, title or interest therein), to any Person other than DIP
Lender on account of such Permitted Lien.  The Collateral is and will be valid
and genuine in all respects.  

4.5

Jurisdiction of Formation; Location of Chief Executive Office; Organizational
Identification Number.  

(a)

The name of (within the meaning of Section 9-503 of the Code) and jurisdiction
of formation of each Loan Party is set forth on Schedule 4.5 (as such Schedule
may be updated from time to time by notice from Borrower to DIP Lender to
reflect changes resulting from transactions permitted under this Agreement).

(b)

The chief executive office of each Loan Party is located at the address
indicated on Schedule 4.5 (as such Schedule may be updated from time to time by
notice from Borrower to DIP Lender to reflect changes resulting from
transactions permitted under this Agreement).  

(c)

Each Loan Party’s tax identification numbers and organizational identification
numbers, if any, are identified on Schedule 4.5 (as such Schedule may be updated
from time to time by notice from Borrower to DIP Lender to reflect changes
resulting from transactions permitted under this Agreement).

4.6

Litigation.

Except with respect to the Chapter 11 Case:

(a)

There are no actions, suits, or proceedings pending or, to the knowledge of
Borrower, threatened in writing against a Loan Party that either individually or
in the aggregate could reasonably be expected to result in a Material Adverse
Change , except as disclosed on Schedule 4.18 and 4.6(b) .  

(b)

Schedule 4.6(b) sets forth a complete and accurate description, with respect to
each of the actions, suits, or proceedings with asserted liabilities in excess
of, or that could reasonably be expected





- 10 -




--------------------------------------------------------------------------------







to result in liabilities in excess of, $50,000 that, as of the Closing Date, is
pending or, to the knowledge of the Loan Parties, threatened against a Loan
Party, of (i) the parties to such actions, suits, or proceedings, (ii) the
nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the status, as of the Closing Date, with respect to such
actions, suits, or proceedings, and (iv) whether any liability of the Loan
Parties in connection with such actions, suits, or proceedings is covered by
insurance.

4.7

Compliance with Laws

.  Except as disclosed on Schedule 4.7, no Loan Party (a) is in violation of any
applicable laws, rules, regulations, executive orders, or codes (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change, or (b) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.

4.8

No Material Adverse Change

.  All historical financial statements relating to the Loan Parties that have
been delivered by Borrower to DIP Lender have been prepared in accordance with
GAAP (except, (i) in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments and (ii) any
accounting of deferred revenue) and present fairly in all material respects, the
Loan Parties’ consolidated financial condition as of the date thereof and
results of operations for the period then ended.  Other than arising as the
result of the commencement of the Chapter 11 Case or as set forth on Schedule
4.8, since June 30, 2016, no event, circumstance, or change has occurred that
has or could reasonably be expected to result in a Material Adverse Change with
respect to the Loan Parties.

4.9

Fraudulent Transfer

.  No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10

Employee Benefits

.  Except as set forth on Schedule 4.10, no Loan Party, or any of its ERISA
Affiliates, maintains or contributes to any Benefit Plan.  Except as set forth
on Schedule 4.10, such Benefit Plan complies with all provisions of applicable
laws, rules, regulations, executive orders and codes.

4.11

Environmental Condition

.  Except to the extent that any of the matters referred to in clauses (a), (b),
and (d) below could not reasonably be expected to result in a Material Adverse
Change, (a) to Borrower’s knowledge, no Loan Party’s properties or assets has
ever been used by a Loan Party or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) to Borrower’s knowledge, no Loan Party’s
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party has received notice that a Lien arising under
any Environmental Law has attached to any revenues or to any Real Property owned
or operated by a Loan Party, except to the extent that such Liens are the
subject of a Permitted Protest, and (d) no Loan Party nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

4.12

Intellectual Property

.  Schedule 4.12 sets forth all registered Intellectual Property owned, licensed
or utilized by any Loan Party and sets forth all licenses of Intellectual
Property granted by or to a third party and entered into by a Loan Party which
are material to the business of such Loan Party.  Each Loan Party owns directly,
or is entitled to use by license or otherwise, all Intellectual Property
material to such Loan Party’s business. All Intellectual Property material to
each Loan Party’s business is properly maintained, subsisting, in full force and
effect and not in known conflict with the rights of any Person. Each Loan Party
has





- 11 -




--------------------------------------------------------------------------------







made all filings and recordations necessary in the exercise of reasonable and
prudent business judgment to protect its interest in its Intellectual Property.
No actions, suits, proceedings or investigations are pending or, to the
knowledge of any Loan Party, threatened with respect to the validity,
enforceability, infringement, use or ownership of any Loan Party’s Intellectual
Property. No Loan Party is in material breach of or material default under any
agreement, arrangement or instrument relating to any Intellectual Property, nor
is there any event, fact, condition or circumstance which, with notice or
passage of time or both, would constitute or result in any of the foregoing.

4.13

Leases

.  Except as provided in Schedule 4.13, or defaults solely as a result of the
filing of the Chapter 11 Case, the Borrower enjoys peaceful and undisturbed
possession under all Material Leases, and, subject to Permitted Protests, all of
such Material Leases are valid and subsisting and no material default by the
Borrower exists under any of them.

4.14

Deposit Accounts and Securities Accounts

.  Set forth on Schedule 4.14 is a listing of all of the Loan Parties’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

4.15

Complete Disclosure

.  All financial statements and other factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about Borrower’s industry)
furnished on or before the date hereof by or on behalf of a Loan Party in
writing to DIP Lender (including all information contained in the Schedules
hereto or in the other Loan Documents) for purposes of or in connection with
this Agreement or the other Loan Documents, and all other such factual
information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about Borrower’s industry) hereafter furnished by or on behalf of a Loan Party
in writing to DIP Lender will be, true and accurate, in all material respects,
on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.  The initial
Budget attached as Exhibit A-2 hereto represents, and as of the date on which
any other Budget is delivered to the DIP Lender, such additional Budget
represents Borrower’s good faith estimate, on the date such Budget is delivered,
of the Loan Parties’ future performance for the periods covered thereby based
upon the Borrower’s good faith assumptions believed by Borrower to be reasonable
at the time of the delivery thereof to the DIP Lender.

4.16

Material Contracts.

  Other than arising as a result of the commencement of the Chapter 11 Case or
as set forth in Schedule 4.16, and except for matters which, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change, each Material Contract (other than those that have expired at
the end of their normal terms) (a) is in full force and effect and is binding
upon and enforceable against the applicable Loan Party and, to Borrower’s
knowledge, each other Person that is a party thereto in accordance with its
terms, (b) has not been otherwise amended or modified (other than amendments or
modifications permitted under Sections 5.14 and 6.7(d)(ii)), and (c) is not in
default in any material respect due to the action or inaction of any Loan Party
thereto; provided, however, that the representations and warranties set forth in
this Section 4.16 shall not apply until such time as Borrower shall have
delivered the first Schedule 3.2(i).  Schedule 3.2(i) shall also list and
describe all transactions, agreements, and arrangements between the Loan Parties
and any of their Affiliates as of the Filing Date.  The Section 363 APA or other
Sale agreement is in full force and effect.  No Loan Party is obligated to pay
any service or management fee to any Affiliate.

4.17

Patriot Act

.  To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by





- 12 -




--------------------------------------------------------------------------------







Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”).  No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.18

Indebtedness

.  Set forth on Schedule 4.18 is a true and complete list of all Indebtedness
(other than the Obligations) of each Loan Party outstanding immediately prior to
the Closing Date in excess of $50,000 that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.  

4.19

Payment of Taxes

.  Except as provided on Schedule 4.19 and except as otherwise permitted under
Section 5 all United States federal, state and other material tax returns and
reports of each Loan Party required to be filed by any of them with respect to
the Collateral have been timely filed, and all taxes due with respect to the
period covered by such tax returns and all material assessments, fees and other
governmental charges upon any Loan Party ’s Collateral that are due and payable
, other than taxes that are the subject of a Permitted Protest, have been paid
when due and payable, (b) w ith respect to the Collateral, each Loan Party has
made adequate provision in accordance with GAAP for all material taxes not yet
due and payable, and (c) w ith respect to the Collateral, Borrower knows of no
proposed tax assessment against a Loan Party with respect to United States
federal or state taxes that is not being actively contested by such Loan Party
diligently, in good faith, and by appropriate proceedings; provided such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.20

Governmental Regulation

.  No Loan Party is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  No Loan
Party is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.21

Budget

.   Attached to this Agreement as Exhibit A-2 is a true and complete copy of the
initial Budget (as that is defined in Section 5.18 of this Agreement), in form
and substance satisfactory to the DIP Lender, in its sole discretion.

4.22

Insurance.  Schedule 4.22 sets forth a list of all material insurance policies
(with respect to the liability, property, workers’ compensation, directors’ and
officers’ liability or otherwise) maintained by any Loan Party or with respect
to which any Loan Party is a named insured or otherwise the beneficiary of
coverage (collectively, the “Insurance Policies”). The Insurance Policies are
reasonable and customary for the operating, assets and properties of the Loan
Parties. Such Insurance Policies are valid, binding and in full force and effect
on the date of this Agreement and all premiums due on such Insurance Policies
have been paid in full and none of such policies will generate any retrospective
premium adjustments, audit premium adjustments, experience-based liability or
loss sharing cost adjustment affecting any Loan Party after the date hereof. No
Loan Party has received any written notice of cancellation or intent to cancel,
or increase or intent to increase premiums, with respect to such Insurance
Policies. Schedule 4.22 also contains a list of all pending claims filed by any
Loan Party with any insurance company, any instances within the previous three
years of a denial of coverage of any Loan Party by any insurance company and any
issuances of reservation of rights letters with any insurance company with
respect to the defense of any claims.

5.

AFFIRMATIVE COVENANTS.





- 13 -




--------------------------------------------------------------------------------







Each Loan Party covenants and agrees that, until payment in full of the
Obligations, the Loan Parties shall comply with each of the following:

5.1

Financial Statements, Reports, Certificates

.  Deliver to the DIP Lender (a) when issued or received, reports to
shareholders and notices of defaults, litigation and other material events; and
(b) at the time of a request for any Borrowing, a Compliance Certificate.  In
addition, Borrower agrees that no Loan Party will have a fiscal year different
from that of Borrower.  In addition, Borrower agrees to maintain a system of
accounting that enables Borrower to produce financial statements in accordance
with GAAP.  

5.2

Reporting

.  Each Loan Party or the Borrower, as applicable, will: (a) comply, and cause
each of its Subsidiaries to comply, with the agreements, requirements, covenants
and undertakings set forth in Exhibits B-1 and B-2, in accordance with the terms
thereof; (b) commencing on the first Friday to occur after the Filing Date and
on the last Business Day of each week thereafter, prepare and deliver to the DIP
Lender (x) a report, in a form and substance reasonably acceptable to the DIP
Lender, showing the Borrower’s and each other Loan Party’s actual cash receipts
and disbursements for the preceding Saturday through Friday by an Authorized
Person of the Borrower as being true and accurate, together with a detailed
reconciliation analysis of actual results compared to projected results for the
prior week, and (y) a written explanation of all material variances (the “Weekly
Budget Variance Report”);  (c) update and roll-forward the proposed Budget every
four weeks, with the first such amended Budget to be delivered to the DIP Lender
no later than the last Business Day of the fourth week following the Filing
Date, and subsequently on the last Business Day of every fourth week thereafter;
and (d) participate in a bi-weekly conference call commencing on the third
business day of each week following the Filing Date regarding the Budget and
management issues.

5.3

Collateral Reporting

.  Provide DIP Lender, on a weekly basis, an updated Schedule 4.19 reflecting
any additional United States federal, state, and other material taxes on the
Collateral accrued and delinquent as of the date that such updated Schedule 4.19
is required to be provided to the DIP Lender.  

5.4

Existence

.  Except as otherwise permitted under Section 6.3 or Section 6.4, at all times
(a) maintain and preserve in full force and effect its existence (including
being in good standing in its jurisdiction of formation) and (b) maintain all
its rights, licenses and permits, except where the failure to maintain any such
rights, or licenses and permits, could not reasonably be expected to result in a
Material Adverse Change.

5.5

Maintenance of Properties And Intellectual Property; Permits

.  Except where the failure to do so could not be expected to result in a
Material Adverse Change, (a) maintain and preserve all of its assets that are
necessary to the proper conduct of its business in good working order and
condition, ordinary wear, tear, and casualty excepted and Permitted Dispositions
excepted, (b) maintain and preserve all of its books and records, (c) comply
with the material provisions of all material leases to which it is a party as
lessee, so as to prevent the loss or forfeiture thereof, unless such provisions
are the subject of a Permitted Protest; and (d) maintain, comply with and keep
in full force and effect its Permits and its Intellectual Property, except as
could not be expected to result in a Material Adverse Change.  Except as set
forth on Schedule 5.5, each Loan Party is in material compliance with, and has,
all Permits required for the operation of its business, and for the execution,
delivery and performance by, and enforcement against, such Loan Party of each
Loan Document.  No Loan Party is in material breach of or default under the
provisions of any such Permit, nor is there any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute or
result in any of the foregoing.

5.6

Taxes

.   C ause all assessments and taxes imposed, levied, or assessed against any
Collateral to be paid in full, before delinquency or before the expiration of
any extension period to the extent such taxes arise or are imposed, levied or
assessed after the Filing Date.  

5.7

Insurance

.  At Borrower’s expense, maintain insurance respecting each of the Loan
Parties’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. Borrower





- 14 -




--------------------------------------------------------------------------------







also shall maintain (with respect to each of the Loan Parties) business
interruption, general liability, product liability insurance, director’s and
officer’s liability insurance, fiduciary liability insurance, and employment
practices liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation.  All such policies of insurance
shall be with responsible and reputable insurance companies and in such amounts
as is carried generally in accordance with sound business practice by companies
in similar businesses similarly situated and located and in any event in amount,
adequacy and scope reasonably satisfactory to the DIP Lender.  All property
insurance policies covering the Collateral are to be made payable to DIP Lender
for the benefit of the DIP Lender, as their interests may appear, in case of
loss, pursuant to a standard loss payable endorsement with a standard non
contributory “lender” or “secured party” clause and are to contain such other
provisions as the DIP Lender may reasonably require to fully protect the DIP
Lender’s interest in the Collateral and to any payments to be made under such
policies.  All certificates of property and general liability insurance are to
be delivered to the DIP Lender, with the loss payable (but only in respect of
Collateral) and additional insured endorsements in favor of the DIP Lender and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to the DIP Lender of the exercise of any right of
cancellation.  If Borrower fails to maintain such insurance, the DIP Lender may
arrange for such insurance, but at Borrower’s sole expense and without any
responsibility on the DIP Lender’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims.  Borrower shall give the DIP Lender prompt notice of any
loss covered by its casualty or business interruption insurance.  Upon the
occurrence and during the continuance of an Event of Default, the DIP Lender
shall have the sole right to file claims under any property and general
liability insurance policies in respect of the Collateral, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.  

5.8

Inspection

.  Permit the DIP Lender and each of its duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to conduct appraisals and valuations, to examine and make copies of its
books and records, and to discuss its affairs, finances, and accounts with, and
to be advised as to the same by, its officers and employees at such reasonable
times and intervals as the DIP Lender may reasonably require and, so long as no
Default or Event of Default exists, with reasonable prior notice to Borrower.

5.9

Compliance with Laws

.  Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.

5.10

Environmental

.  

(a)

Keep any property either owned or operated by any Loan Party free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,

(b)

Comply with Environmental Laws and provide to the DIP Lender documentation of
such compliance which the DIP Lender reasonably requests, except to the extent
that any such failure to comply could not reasonably be expected to result in a
Material Adverse Change,

(c)

Promptly notify the DIP Lender of any release of which Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by any Loan Party that could reasonably be expected to result in a
Material Adverse Change, and take any Remedial Actions required to abate said
release or otherwise to come into compliance, in all material respects, with
applicable Environmental Law (except to the extent that any such noncompliance
could not reasonably be expected to result in a Material Adverse Change), and





- 15 -




--------------------------------------------------------------------------------







(d)

Promptly, but in any event within one (1) Business Day of its receipt thereof,
provide the DIP Lender with written notice of any of the following:  (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of any Loan Party, (ii) commencement of any Environmental Action or
written notice that an Environmental Action will be filed against any Loan
Party, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

5.11

Disclosure Updates

.  Promptly and in no event later than two (2) Business Day after obtaining
knowledge thereof, notify the DIP Lender if any written information, exhibit, or
report (other than materials marked as drafts and forward-looking information
and projections and information of a general economic nature and general
information about Borrower’s industry) furnished to the DIP Lender contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein
(taken as a whole) not misleading in light of the circumstances in which made.
 The foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.  

5.12

Formation of Subsidiaries.

  No Loan Party may form any direct or indirect Subsidiary or acquire any direct
or indirect Subsidiary after the Closing Date without the consent of the DIP
Lender, in its sole discretion; provided, that without such consent, a Loan
Party may form one or more wholly-owned shell company Subsidiaries as may be
contemplated by the Plan of Reorganization, so long as any such shell company
Subsidiary does not receive any Collateral while the Obligations are
outstanding.  Any Subsidiary that is formed after the Closing Date shall be a
Guarantor and execute a Guaranty and any other documentation reasonably
requested by the DIP Lender.

5.13

Further Assurances

.  At any time upon the reasonable request of the DIP Lender, execute or deliver
to the DIP Lender any and all financing statements, fixture filings, security
agreements, pledges, assignments, endorsements of certificates of title,
mortgages, deeds of trust, opinions of counsel, and all other documents
(collectively, the “Additional Documents”) that the DIP Lender may reasonably
request in form and substance reasonably satisfactory to the DIP Lender, to
create, perfect, and continue perfected or to better perfect the DIP Lender’s
Liens in all the Collateral (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal), to create and perfect Liens in favor
of the DIP Lender in any Collateral  acquired by Borrower after the Closing
Date, and in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents.  To the maximum extent permitted by
applicable law, Borrower authorizes the DIP Lender to execute any such
Additional Documents in the Borrower’s name, as applicable, and authorize the
DIP Lender to file such executed Additional Documents in any appropriate filing
office.  In furtherance and not in limitation of the foregoing, each Loan Party
shall take such actions as the DIP Lender may request from time to time to
ensure that the Obligations are guaranteed by the Guarantors and are secured by
substantially all of the assets of any Loan Party and all of the outstanding
Stock of any Loan Party, or any direct, wholly-owned Subsidiary of any Loan
Party.

5.14

Material Contracts

.  Except in the ordinary course of business, no Loan Party may enter into or
amend or modify a Material Contract or Material Lease after the Filing Date
without the consent of the DIP Lender, which consent shall not be unreasonably
withheld, delayed or conditioned.  

5.15

Modification of Subordinated Debt Documents

.  No Loan Party may amend or modify any Subordinated Debt Document after the
Filing Date without the consent of the DIP Lender, in its sole discretion.

5.16

Investments; Controlled Investments

.  The Loan Parties shall maintain in the Deposit Accounts an aggregate amount
of (i) at least $250,000 and (ii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
benefit payments to or for any Loan Party’s employees.  The Loan Parties shall
not make, acquire, or permit to exist Permitted Investments





- 16 -




--------------------------------------------------------------------------------







consisting of cash, Cash Equivalents, or amounts credited to Deposit Accounts or
Securities Accounts unless the DIP Lender has a fully-perfected first-priority
Lien with respect to such Permitted Investments.

5.17

Chapter 11 Milestones

.  The Borrower shall:

(a)

Within one Business Day after the Filing Date, file a motion (the “Sale Motion”)
to conduct the Sale, which Sale Motion shall be in form and substance reasonably
acceptable to the DIP Lender; provided, in any event, that the Sale Motion and
the related Sale order to be entered by the Bankruptcy Court shall be consistent
with the terms of this Agreement and provide for all Obligations owed hereunder
to the DIP Lender be paid in full at the closing of the Sale from the proceeds
thereof;

(b)

Within one Business Day after the Filing Date, file a motion (which may be the
Sale Motion), in form and substance reasonably acceptable to the DIP Lender to
approve bidding procedures for the Sale, in form and substance reasonably
acceptable to the DIP Lender (the “Bid Procedures”); provided, that the DIP
Lender hereby accepts and approves the form of Bid Procedures attached as
Exhibit D hereto;

(c)

No later than twenty-five (25) days after the Filing Date, obtain the Bid
Procedures Order, in form and substance acceptable to the DIP Lender, approving
the Bid Procedures;

(d)

No later than twenty-five (25) days after the Filing Date, obtain entry of the
Final Order in form and substance acceptable to the DIP Lender, in its sole
discretion;

(e)

No later than thirty (30) days after entry of approval of the Bid Procedures
Order, obtain entry of an order of the Bankruptcy Court approving the Sale; and

(f)

No later than sixty (60) days after entry of an order of the Bankruptcy Court
approving the Sale, close the sale of the Collateral pursuant to the Bid
Procedures and indefeasibly and finally pay the Obligations in full, in cash, at
the closing of the Sale.

5.18

Budget

.  Attached hereto as Exhibit A-2 is an initial budget, prepared by the
Borrower, that sets forth in reasonable detail all receipts and disbursements of
the Borrower on a weekly basis, separated into line items for each category of
receipt or disbursement, and is otherwise in form and substance acceptable to
the DIP Lender, in its sole discretion, (as amended with the consent of the DIP
Lender in its sole discretion, the “Budget”).  All Loans shall only be used for
the purposes set forth in the Budget.  The Borrower may not modify allocations
between line items within the Budget without the prior written consent of the
DIP Lender.  Subject to the Budget Variances (defined below), the expenditures
authorized in the Budget shall be adhered to on a period basis and a cumulative
basis, provided, however, that unused expenditures shall carry forward to
successive weekly budget periods on a line-by-line basis.  Except as otherwise
agreed upon in writing by and between Borrower and DIP Lender, actual amounts
for any budgeted line item may differ from the budgeted allocation by as much as
fifteen (15%) percent during any given month and on a cumulative basis (“Budget
Variances”).

5.19

Notification of Default.  Within two (2) Business Days of becoming aware of the
existence of any condition or event which constitutes an Event of Default, or
any condition or event which would upon notice or lapse of time, or both,
constitute an Event of Default, Borrower shall give DIP Lender written notice
thereof specifying the nature and duration thereof and the action being or
proposed to be taken with respect thereto.

5.20

Notification of Litigation.  Borrower will promptly notify DIP Lender in writing
of any litigation or of any investigative proceedings of a Governmental
Authority commenced or threatened against it.  Without limiting the foregoing,
within two (2) Business Days of Borrower obtaining knowledge of the existence
thereof, Borrower shall notify DIP Lender of any investigation, audit, hearing,
compliance inquiry, enforcement action, or any other type of communication from
any regulatory or other Governmental Authority





- 17 -




--------------------------------------------------------------------------------







(including, without limitation, any attorney general), and shall immediately
forward to DIP Lender, on receipt thereof by Borrower, a certified copy of any
written communication or correspondence concerning the foregoing.

6.

NEGATIVE COVENANTS.

Each Loan Party covenants and agrees that, without the prior consent of the DIP
Lender in its sole discretion, until payment in full of the Obligations, the
Loan Parties will not do any of the following:

6.1

Indebtedness

.  Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

6.2

Liens

.  Create, incur, assume, or suffer to exist, directly or indirectly, any Lien
on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for (a) Permitted
Liens; (b) Liens created by the Loan Documents; and (c) Liens created under the
Subordinated Debt Documents solely to the extent that such Liens (i) secure the
Permitted Subordinated Debt and (ii) are subject to and subordinated in all
respects to the Liens of the DIP Lender.

6.3

Restrictions on Fundamental Changes.

Except in connection with a Plan of Reorganization or the Sale approved by the
Bankruptcy Court:

(a)

Enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock,

(b)

Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), or

(c)

Suspend or go out of a substantial portion of its or their business.

6.4

Disposal of Assets

.  Other than Permitted Dispositions, Permitted Investments, pursuant to the
Sale or transactions expressly permitted by Section 6.11, encumber, convey,
sell, lease, license, assign, transfer, or otherwise dispose of (or enter into
an agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any Collateral held by any Loan Party, except in the ordinary and
usual course of business (but not in the case of receivables, which conveyance,
pledge, encumbrance, sale, lease, license, assignment, transfer or other
disposition is expressly prohibited), unless prior to or concurrently therewith
DIP Lender is paid in full for all Obligations under the Loan Documents (subject
to any notice period or restriction contained herein regarding Borrower’s right
to prepay the Loan) or except for the purpose of replacing machinery, equipment
or other personal property which, as a consequence of wear, duplication or
obsolescence, is no longer used or necessary in Borrower’s business, provided
that fair cash consideration is received therefor.  

6.5

Change Name

.  Change any Loan Party’s name, organizational identification number, state of
organization or organizational identity.

6.6

Nature of Business

.  Make any change in the nature of its or their business as described in
Schedule 6.6 or acquire any properties or assets that are not reasonably related
to the conduct of such business activities; provided, however, that the
foregoing shall not prevent any Loan Party from (i) engaging in any business
that is reasonably related or ancillary to its or their business, or (ii)
complying with any requirement of the Bankruptcy Code.

6.7

Prepayments and Amendments.





- 18 -




--------------------------------------------------------------------------------







(a)

prepay, redeem, defease, purchase, or otherwise acquire any Indebtedness of any
Loan Party, other than (i) the Obligations in accordance with this Agreement,
and (ii) Permitted Intercompany Advances .

(b)

other than as provided for in the Orders, make any payment under the
Subordinated Debt Documents;

(c)

make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions; or

(d)

Directly or indirectly, amend, modify, or change any of the terms or provisions
of

(i)

any agreement, instrument, document, indenture, or other writing evidencing  or
concerning Permitted Indebtedness other than (A) the Obligations in accordance
with this Agreement, (B) Permitted Intercompany Advances, and (C) Indebtedness
permitted under clause (d) of the definition of Permitted Indebtedness, to the
extent such amendments, modifications, or changes, individually or in the
aggregate, could not reasonably be expected to be materially adverse to the
interests of the DIP Lender;

(ii)

any Material Contract or Material Lease (other than in the ordinary course of
business), without the consent of the DIP Lender, which consent shall not be
unreasonably withheld, delayed or conditioned; or

(iii)

the Governing Documents of any Loan Party.

6.8

Change of Control

.  Cause, permit, or suffer, directly or indirectly, any Change of Control.

6.9

Restricted Junior Payment

.  Make any Restricted Junior Payment.

6.10

Accounting Methods

.  Modify or change its fiscal year or its method of accounting (other than as
may be required to conform to GAAP).

6.11

Transactions with Affiliates

.  Directly or indirectly enter into or permit to exist any transaction with any
Loan Party or any Affiliate of any Loan Party  (except for transactions that are
(a) in the Ordinary Course of such Loan Party’s business, including intercompany
transactions among the Loan Parties and their affiliates; (b) upon fair and
reasonable terms that are no less favorable to such Loan Party then would be
obtained in an arm’s length transaction with a non-Affiliate, and (c) are fully
disclosed to the DIP Lender if they involve one or more payments by such Loan
Party in excess of $10,000 per year in the aggregate).

6.12

Use of Loans

.  Borrower covenants and agree that Borrower shall incur Loans and use the
proceeds thereof solely to the extent required to pay those expenses enumerated
in the Budget as and when such expenses become due and payable.   

6.13

Prepetition Indebtedness

(a)

.  Subject to Section 6.7, pay or discharge, or permit any Loan Party to pay or
discharge, or cause to be paid or discharged, any Indebtedness of any Loan Party
incurred before the Filing Date except as provided for in the Orders .

6.14

Limitation on Capital Expenditures

.  Except as set forth in the Budget, make or incur any Capital Expenditure.

6.15

Chapter 11 Case

.  Seek, consent or suffer to exist or permit any of their Subsidiaries to seek,
consent or suffer to exist (i) any modification, stay, vacation or amendment to
the Orders; (ii) a priority





- 19 -




--------------------------------------------------------------------------------







claim for any administrative expense or unsecured claim against any Loan Party
(now existing or hereafter arising of any kind or nature whatsoever, including,
without limitation, any administrative expense of any kind specified in Section
503(b) or 507(b) of the Bankruptcy Code or, from and after the entry of the
Final Order, Section 506(c) of the Bankruptcy Code) equal to or superior to the
priority claim of the DIP Lender in respect to the Obligations, other than the
Carve Out; and (iii) any Lien on any Collateral having a priority equal or
superior to the Liens in favor of the DIP Lender in respect of the Obligations,
other than such liens as set forth on Schedule A-1 hereto.

6.16

Plan

.  Propose and/or support any plan or reorganization that fails to indefeasibly
and finally pay in full in cash all outstanding Obligations on the effective
date of said plan.

6.17

Limitation on Guaranty Obligations.  Assume, guarantee, endorse or otherwise
become directly or contingently liable in connection with any obligations of any
other person, except (a) the endorsement of negotiable instruments by the
Borrower for deposit or collection or similar transactions in the ordinary
course of business; and (b) guaranties, endorsements and other direct or
contingent liabilities in connection with the obligations of other persons, in
existence as of the date of the Interim Order.

7.

PERFORMANCE COVENANTS

7.1

Budget Covenant

. Borrower covenants and agrees that Borrower shall:

(a)

generate net cash receipts in an amount equal to at least 85% of the amount set
forth in the Budget for the cumulative period commencing on the Filing Date and
ending on the last day of each month thereafter;

(b)

maintain aggregate expenditures no greater than 115% more than the aggregate
amount projected by the Budget to be expended during the cumulative period
commencing on the Filing Date and ending on the fourth Friday after the Initial
Test Date and the last day of each month thereafter; and

(c)

generate Net Cash Flow in an amount equal to at least 85% of the amount set
forth in the Budget for the cumulative period commencing on the Filing Date and
ending on the last day of each month thereafter.

8.

EVENTS OF DEFAULT.

8.1

Event of Default

.  Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement; provided that, with respect
to subparagraphs (b), (c)(i), (c)(iv), (c)(v), (h) or (i) below, such failure
shall only constitute an Event of Default if such failure is not cured within
four (4) Business Days after the date on which notice thereof is given to
Borrower:

(a)

If Borrower fails to pay when due and payable, or when declared due and payable,
all or any portion of the Obligations consisting of principal;

(b)

If Borrower fails to pay when due and payable, or when declared due and payable,
all or any portion of the Obligations consisting of interest, fees, or charges
due the DIP Lender, reimbursement of DIP Lender Expenses (subject to the review
and notice periods set forth in the Orders), or other amounts (other than any
portion thereof constituting principal) constituting Obligations (including any
portion thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding);

(c)

If Borrower or any other Loan Party:





- 20 -




--------------------------------------------------------------------------------







(i)

fails to comply with any of the Chapter 11 Milestones contained in Section 5.17
of this Agreement;

(ii)

fails to comply with any of the Performance Covenants contained in Section 7 of
this Agreement;

(iii)

fails to perform any of its obligations in accordance with the terms of, or
otherwise fails to comply with any of the provisions of the Interim Order or the
Final Order (after giving effect to any applicable cure periods set forth in
such Orders);

(iv)

fails to perform or observe any covenant or other agreement contained in any of
(a) Sections 5.1 through 5.14 of this Agreement or (b) Sections 6.1 through 6.15
of this Agreement; or

(v)

fails to perform or observe any other covenant or other agreement contained in
this Agreement.

(d)

Except as authorized by the Bankruptcy Court, if one or more judgments, orders,
or awards for the payment of money involving an aggregate amount of $100,000, or
more (in excess of insurance coverage with respect to which the insurer has not
denied coverage) is entered or filed against a Loan Party or any of its
Subsidiaries, or with respect to any of their respective assets, and either (i)
there is a period of 30 consecutive days at any time after the entry of any such
judgment, order, or award during which (A) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (B) a stay of enforcement
thereof is not in effect, or (ii) enforcement proceedings are commenced upon
such judgment, order, or award;

(e)

If a Loan Party or any of its Subsidiaries is enjoined, restrained, or in any
way prevented by court order from continuing to conduct all or any material part
of the business affairs of Borrower and its Subsidiaries, taken as a whole;

(f)

If there is a default in one or more agreements to which a Loan Party is a party
with one or more third Persons relative to a Loan Party’s Indebtedness (not
disclosed on Schedule 4.19) involving an aggregate amount of $100,000 or more,
and such default (x) occurs at the final maturity of the obligations thereunder,
or (y) results in a right by such third Person, irrespective of whether
exercised, to accelerate the maturity of such Loan Party’s or its Subsidiary’s
obligations thereunder, to the extent not otherwise stayed by the Chapter 11
Case;

(g)

If any warranty, representation, certificate, or Record made herein or in any
other Loan Document or delivered in writing to the DIP Lender in connection with
this Agreement or any other Loan Document proves to be untrue in any material
respect (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

(h)

If any Loan Document that purports to create a Lien, shall, for any reason, fail
or cease to create a valid and perfected and, except to the extent permitted by
the terms hereof or thereof, first priority Lien on the Collateral covered
thereby; or

(i)

The validity or enforceability of any Loan Document shall at any time for any
reason (other than solely as the result of an action or failure to act on the
part of the DIP Lender) be declared to be null and void, or a proceeding shall
be commenced by a Loan Party or its Subsidiaries, or by any Governmental
Authority having jurisdiction over a Loan Party or its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or its
Subsidiaries shall deny that such Loan Party or their Subsidiaries has any
liability or obligation purported to be created under any Loan Document;





- 21 -




--------------------------------------------------------------------------------







(j)

The Bankruptcy Court shall enter any order (i) amending, reversing, revoking,
supplementing, altering, staying, vacating, rescinding or otherwise modifying
the Interim Order, the Final Order or any other order with respect to the
Chapter 11 Case affecting in any material respect this Agreement or the Loan
Documents, without the DIP Lender’s consent, (ii) appointing a chapter 11
trustee or an examiner, with enlarged powers relating to the operation of the
business pursuant to Section 1104 of the Bankruptcy Code (powers beyond those
set forth in Section 1106(a)(3) and (4) and 1106(b) of the Bankruptcy Code) in
the Chapter 11 Case, (iii) dismissing the Chapter 11 Case or converting the
Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code, or (iv)
granting relief from the automatic stay to any creditor holding or asserting a
Lien or reclamation claim on the assets of Borrower or any Guarantor to permit
such creditor to foreclose upon or to reclaim Collateral with a value in excess
of $100,000;

(k)

A motion shall be filed or supported by a Loan Party seeking approval of any
other Superpriority Claim in the Chapter 11 Case (other than the Carve-Out)
which is pari passu with or senior to the claims of the DIP Lender against any
of the Loan Parties unless after giving effect to the transactions contemplated
by such motion, all Obligations of any Loan Party under the Loan Documents
(other than contingent indemnification and reimbursement Obligations in respect
of which no claim for payment has been asserted by the Person entitled thereto)
shall be paid in full in cash;

(l)

The failure of the Bankruptcy Court to enter the Interim Order, in form and
substance reasonably satisfactory to the DIP Lender, within five (5) Business
Days after the filing of the motion to approve the Interim Order;

(m)

A motion shall be filed by a Loan Party seeking (i) to obtain additional
financing under Section 364 of the Bankruptcy Code and to use cash collateral of
the DIP Lender under Section 363(c) of the Bankruptcy Code without the consent
of the DIP Lender, (ii) to recover from any portions of the Collateral any costs
or expenses of preserving or disposing of such Collateral under Section 506(c)
of the Bankruptcy Code, or (iii) to take any other action or actions adverse to
the DIP Lender or its rights and remedies hereunder or under any of the other
Loan Documents or any of the documents evidencing or creating the DIP Lender’s
interest in any of the Collateral (except in each case of clauses (i) through
(iii) such motion seeks to satisfy in full all Obligations in cash);

(n)

The filing by any Loan Party with the Bankruptcy Court of any plan other than a
Plan of Reorganization, a motion to approve bid procedures other than the Bid
Procedures, or a motion to approve an Alternative Transaction;

(o)

The entry by the Bankruptcy Court of an order approving an Alternative
Transaction;

(p)

The use by the Borrower of cash collateral other than in accordance with the
terms of an order approving its use entered by the Bankruptcy Court;

(q)

Any Material Adverse Change shall occur and be continuing and uncured;

(r)

The occurrence of any material damage to or material loss of assets of the Loan
Parties taken as a whole (after application of any insurance as to which the
applicable insurance company has accepted responsibility to cover such damage or
loss, but inclusive of any deductible amount);

(s)

The termination of (i) the Section 363 APA to the extent that there is not
currently in effect a Sale agreement with respect to another party that is the
winning bidder in the auction, or (ii) if another party is the winning bidder in
the auction, such party’s Sale agreement;

(t)

An order terminating exclusivity has been entered by the Bankruptcy Court or
requested of the Bankruptcy Court unless actively contested by the Borrower;





- 22 -




--------------------------------------------------------------------------------







(u)

A Change in Control of Implant Sciences Corporation pursuant to subsection (iv)
of the definition of Change of Control herein;

(v)

Other than as a result of the Chapter 11 Case, there shall exist or have
occurred on or after the Filing Date a material violation, default or failure to
perform, comply with or observe any term, provision, covenant or agreement under
any Material Contract and such Material Contract is terminated or otherwise not
in full force and effect (other than upon its expiration in accordance with its
terms); or

(w)

(i) Unless otherwise waived or consented to in writing by DIP Lender, the
subordination provisions relating to any Subordinated Debt (the “Subordination
Provisions”) shall fail to be enforceable by the DIP Lender in accordance with
the terms thereof, or the monetary Obligations shall fail to constitute “senior
debt” (or similar term relating to the Obligations) or (ii) any Loan Party
shall, directly or indirectly, disavow or contest in any manner (x) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (y) that the Subordination Provisions exist for the benefit of the
DIP Lender or (z) that all payments of principal, premium or interest on the
Subordinated Debt, or realized from the liquidation of any property of any Loan
Party, shall be subject to any such Subordination Provisions;

then, and in any such event, the DIP Lender may, by notice to the Borrower,
declare the Loans, to the extent funded, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Obligations, all such interest and all
such amounts shall be forthwith due and payable.  

8.2

Rights and Remedies

.  On the fifth Business Day after the Termination Date, the DIP Lender may, and
shall, in each case by written notice to Borrower and in addition to any other
rights or remedies provided for hereunder or under any other Loan Document
(including, without limitation, the Order) or by the Code or any other
applicable law, do any one or more of the following:

(a)

declare the Obligations, whether evidenced by this Agreement or by any of the
other Loan Documents immediately due and payable, whereupon the same shall
become and be immediately due and payable, without presentment, demand, protest,
or further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower; and

(b)

subject to the provisions of Section 8.6 of this Agreement, obtain and liquidate
the Collateral without the necessity for any further order from the Bankruptcy
Court or any other court, or the initiation of any further proceeding pursuant
to a deed in lieu agreement with Borrower, to be negotiated by Borrower and the
DIP Lender in good faith.

8.3

Remedies Cumulative.

  The rights and remedies of the DIP Lender under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative.  The DIP Lender shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity.  No exercise by the DIP Lender of one right or
remedy shall be deemed an election, and no waiver by the DIP Lender of any Event
of Default shall be deemed a continuing waiver.  No delay by the DIP Lender
shall constitute a waiver, election, or acquiescence by it.

8.4

Power of Attorney.  Borrower hereby irrevocably constitutes and appoints DIP
Lender as Borrower’s true and lawful attorney, with full power of substitution,
at the sole cost and expense of Borrower but for the sole benefit of DIP Lender,
upon the occurrence and during the continuation of an Event of Default which has
not been cured or waived by DIP Lender, to convert the Collateral into cash,
including, without limitation, completing the manufacture or processing of work
in process, and the sale (either public or private) of all or any portion or
portions of the Collateral (subject to the notice and other terms provided in
Section 8.1, above); to enforce collection of the Collateral, either in its own
name or in the name of Borrower, including, without limitation, executing
releases or waivers, compromising or settling with any Account Debtors and
prosecuting, defending, compromising or releasing any action relating to the
Collateral; to receive, open and





- 23 -




--------------------------------------------------------------------------------







dispose of all mail addressed to Borrower and to take therefrom any remittances
or proceeds of Collateral in which DIP Lender has a security interest; to notify
applicable postal authorities to change the address for delivery of mail
addressed to Borrower to such address as DIP Lender shall designate; to endorse
the name of Borrower in favor of DIP Lender upon any and all checks, drafts,
money orders, notes, acceptances or other instruments of the same or different
nature; to sign and endorse the name of Borrower on and to receive as secured
party any of the Collateral, any invoices, freight or express receipts, or bills
of lading, storage receipts, warehouse receipts, or other documents of title of
the same or different nature relating to the Collateral; to sign the name of
Borrower on any notice of the Account Debtors or on verification of the
Collateral; and to sign, if necessary, and file or record on behalf of Borrower
any financing or other statement in order to perfect or protect DIP Lender’s
security interest.  DIP Lender shall not be obliged to do any of the acts or
exercise any of the powers hereinabove authorized, but if DIP Lender elects to
do any such act or exercise any such power, it shall not be accountable for more
than it actually receives as a result of such exercise of power, and it shall
not be entitled to collect more than an amount equal to the then outstanding
Obligations, and any sums received in excess of the then-outstanding Obligations
shall be returned to Borrower, and it shall not be responsible to Borrower or to
any other party (and shall be and is hereby indemnified by Borrower against any
such responsibility to any other party) except in the event that such DIP Lender
has been determined, with finality, by a court of competent jurisdiction, that
such DIP Lender has committed gross negligence or willful misconduct.  All
powers conferred upon DIP Lender by this Agreement, being coupled with an
interest, shall be irrevocable so long as any Obligation of Borrower or any
surety to DIP Lender shall remain unpaid or DIP Lender are obligated under this
Agreement to extend any credit to Borrower.

8.5

Setoff.  In addition to any other rights which DIP Lender may have under
applicable law, upon the occurrence of an Event of Default hereunder, DIP Lender
shall have a right to apply any of Borrower’s property held by it to reduce the
Obligations.

8.6

No Action by Bankruptcy Court Required.  Except as set forth in the Financing
Orders, no rights or remedies available to DIP Lender shall require any
application or motion to, or order of, the Bankruptcy Court; provided, however,
that enforcement of rights or remedies against the Collateral shall require five
(5) Business Days’ notice to Borrower and to any statutory committee and the
Bankruptcy Court, and, if any hearing shall be requested after delivery of such
notice, the sole issue to be determined at such hearing shall be whether an
Event of Default has occurred.

9.

PRIORITY AND COLLATERAL SECURITY

9.1

Superpriority Claims and Collateral Security.

(a)

The Borrower and any Loan Party, as applicable, jointly and severally warrant
and covenant that, except as otherwise expressly provided in this paragraph,
upon the entry of the applicable Order, the Obligations of any Loan Party under
the Loan Documents:

(i)

shall at all times constitute a Superpriority Claim in the Chapter 11 Case
having priority, pursuant to Section 364(c)(1) and 507(b) of the Bankruptcy Code
(subject only to the Carve-Out), over the other administrative claims of any
entity, including, without limitation any claims under Sections 105, 326, 328,
330, 331, 365, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 726 (to the
extent permitted by law), 1113 and 1114 of the Bankruptcy Code, and any other
provision of the Bankruptcy Code (including, subject to entry of the Final
Order, Section 506(c)), and shall at all times be senior to the rights of the
Loan Parties, the Loan Parties’ estates, any successor trustee to the extent
permitted by law, or any other creditor in the Chapter 11 Case;

(ii)

pursuant to Sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the
Bankruptcy Code and the Security Instruments, shall at all times be secured by,
and each Borrower hereby grants to the DIP Lender a continuing, valid, binding,
enforceable, non-





- 24 -




--------------------------------------------------------------------------------







avoidable and automatically properly perfected post-petition security interest
and first priority priming (subject to the Carve-Out) Lien on all of the
Borrower’s existing and after acquired real and personal property and other
assets that constitute Collateral hereunder, tangible and intangible, whether
now owned by or owing to, or hereafter acquired by or arising in favor of the
Borrower, whether owned or consigned by or to, or leased from or to the Borrower
and regardless of where located.

(b)

Such Superpriority Claim and priming Liens referred to in Section 9.1 shall be
subject to the Carve-Out, but shall otherwise be senior in priority to (i) all
claims against any Loan Party in the Chapter 11 Case; and (ii) all other Liens
on the assets and properties of the Borrower.

9.2

Guarantees

.  The Obligations shall be guaranteed by the Guarantors pursuant to the terms
of each Guarantor’s respective Guaranty.

9.3

No Discharge; Survival of Claims

.  Pursuant to Section 1141(d)(4) of the Bankruptcy Code, the Borrower hereby
waives any discharge of the Obligations with respect to any plan of
reorganization that shall not provide for the payment in full in cash of the
Obligations (other than contingent indemnification and reimbursement Obligations
in respect of which no claim for payment has been asserted by the Person
entitled thereto) under this Facility.

9.4

Adequate Protection

.  To the extent necessary, the Pre-Petition First Lien may receive junior liens
and superpriority administrative claims junior to the Superpriority Claim to the
extent of any diminution in the value of the Pre-Petition Collateral, pursuant
to the Interim and Final Orders.

10.

WAIVERS; INDEMNIFICATION.

10.1

Demand; Protest; etc

.  Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the DIP Lender on which Borrower may
in any way be liable.

10.2

The DIP Lender’s Liability for Collateral

.  Borrower hereby agrees that:  (a) so long as the DIP Lender complies with its
obligations, if any, under the Code, the DIP Lender shall not in any way or
manner be liable or responsible for:  (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrower, except any thereof resulting from the gross negligence,
bad faith or willful misconduct of the DIP Lender as finally determined by a
court of competent jurisdiction.

10.3

Indemnification

.  Borrower shall pay, indemnify, defend, and hold the DIP Lender-Related
Persons, and each Participant (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable and documented out-of-pocket fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrower shall not be
liable for costs and expenses (including attorneys’ fees) of the DIP Lender
incurred in advising, structuring, drafting, reviewing, administering or
syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrower’s and its Subsidiaries’ compliance with
the terms of the Loan Documents (provided, however, that the indemnification





- 25 -




--------------------------------------------------------------------------------







in this clause (a) shall not extend to disputes between or among the DIP Lender
and its Affiliates), (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (unless the Committee in the Chapter
11 Case obtains a final nonappealable order avoiding all of the Liens in the
Pre-Petition Collateral granted to the Pre-Petition First and Second Agents for
the benefit of (x) the Pre-Petition First Lien Lenders to secure the
Pre-Petition First Lien Obligations and (y) Pre-Petition Second Lien Lenders to
secure the Pre-Petition Second Lien Obligations) and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Loan Party or
any Environmental Actions, Environmental Liabilities or Remedial Actions related
in any way to any such assets or properties of any Loan Party (each and all of
the foregoing, the “Indemnified Liabilities”).  The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnified Person or its
officers, directors, employees, attorneys, or agents.  This provision shall
survive the termination of this Agreement and the repayment of the Obligations.
 If any Indemnified Person makes any payment to any other Indemnified Person
with respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11.

NOTICES.

All notices or demands relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as a party may designate in accordance herewith), or telefacsimile.
 In the case of notices or demands to any Loan Party hereunder or any service of
process to the DIP Lender, as the case may be, they shall be sent to the
respective address set forth below:




If to any Loan Party:

Implant Sciences Corporation

 

500 Research Drive, Unit 3

 

Wilmington, Massachusetts 01887

 

Attention: Chief Executive Officer

 

 

with copies to:

Willkie Farr & Gallagher LLP

 

787 Seventh Avenue

 

New York, New York 10019

 

Attention: Adam M. Turteltaub, Esq.

 

    Paul V. Shalhoub, Esq.

 

Email: aturteltaub@willkie.com

            pshalhoub@willkie.com

 

 

 

and

 

 

 

Ellenoff Grossman & Schole LLP

 

1345 Avenue of the Americas

 

New York, New York 10105

 

Attention: Richard I. Anslow, Esq.

 

    Matthew A. Gray, Esq.

 

Email: ranslow@egsllp.com

            mgray@egsllp.com




If to DIP Lender:

DIP SPV I, L.P.

 

c/o General Partner DIP1 Management, LLC

 

325 5th Avenue, Apt. 38C

 

New York, New York 10016

 

Attention: Antonio Ruiz-Gimenez, Jr.

 

 

with copies to:

Olshan Frome Wolosky LLP

 

1325 Avenue of the Americas

 

New York, New York 10019

 

Attention: Adam H. Friedman, Esq.

 

    Jonathan T. Koevary, Esq.

 

Email: afriedman@olshanlaw.com

            jkoevary@olshanlaw.com

 

Facsimile: (212) 451-2222




Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three (3)
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
when sent.  If any notice, disclosure, or report is required to be delivered
pursuant to the terms of this Agreement on a day that is not a Business Day,
such notice, disclosure, or report shall be deemed to have been required to be
delivered on the immediately following Business Day.

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)

THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

(b)

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN NEW CASTLE COUNTY, STATE OF DELAWARE; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWER
AND THE LENDER WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
12(b);





- 27 -




--------------------------------------------------------------------------------







PROVIDED, FURTHER, HOWEVER, THAT ALL PARTIES HEREBY AGREE THAT THEY HAVE
CONSENTED TO THE JURISDICTION OF THE BANKRUPTCY COURT.  

(c)

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND THE LENDER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  BORROWER
AND THE LENDER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1

Assignments and Participations.

(a)

With the prior written consent of Borrower, which consent of Borrower shall not
be unreasonably withheld, delayed or conditioned (but shall not be required (A)
if an Event of Default has occurred and is continuing, or (B) in connection with
an assignment to the DIP Lender or an Affiliate (other than individuals) of the
DIP Lender), the DIP Lender may assign and delegate to one or more assignees
(each, an “Assignee”) all or any portion of the Obligations and the other rights
and obligations of the DIP Lender hereunder and under the other Loan Documents,
in a minimum amount (unless waived by the DIP Lender) of $100,000 (except such
minimum amount shall not apply to (x) an assignment or delegation by the DIP
Lender to any Affiliate of the DIP Lender or (y) a group of new DIP Lenders,
each of which is an Affiliate of each other or a Related Fund of such new DIP
Lender to the extent that the aggregate amount to be assigned to all such new
DIP Lenders is at least $100,000); provided, however, that Borrower may continue
to deal solely and directly with the DIP Lender in connection with the interest
so assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Borrower by the DIP Lender and the Assignee,
and (ii) the DIP Lender and its Assignee have delivered to Borrower an
assignment and acceptance agreement in form and substance acceptable to the DIP
Lender.  

(b)

From and after the date that the DIP Lender has received an executed assignment
and acceptance agreement, (i) the Assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such assignment and acceptance agreement, shall have the rights
and obligations of the DIP Lender under the Loan Documents, and (ii) the DIP
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such assignment and
acceptance agreement, relinquish its rights (except with respect to Section
10.3) and be released from any future obligations under this Agreement (and in
the case of an assignment and acceptance agreement covering all or the remaining
portion of the assigning DIP Lender’s rights and obligations under this
Agreement and the other Loan Documents, the DIP Lender shall cease to be a party
hereto and thereto); provided, however, that nothing contained herein shall
release the assigning DIP Lender from obligations that survive the termination
of this Agreement, including the assigning DIP Lender’s obligations under
Section 15.

(c)

By executing and delivering an assignment and acceptance agreement, the
assigning DIP Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such assignment and acceptance agreement, such assigning DIP Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished





- 28 -




--------------------------------------------------------------------------------







pursuant hereto, (ii) such assigning DIP Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Borrower or the performance or observance by Borrower of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
assignment and acceptance agreement, (iv) such Assignee will, independently and
without reliance upon the assigning DIP Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes the DIP Lender to take such actions and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the DIP Lender, by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto, and (vi) such Assignee agrees that
it will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a DIP Lender.

(d)

By executing and delivering an assignment and acceptance agreement, this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee.  

(e)

The DIP Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of the Obligations and the other rights and interests of the DIP
Lender (the “Originating DIP Lender”) hereunder and under the other Loan
Documents; provided, however, that (i) the Originating DIP Lender shall remain a
“DIP Lender” for all purposes of this Agreement and the other Loan Documents and
the Participant receiving the participating interest in the Obligations and the
other rights and interests of the Originating DIP Lender hereunder shall not
constitute a “DIP Lender” hereunder or under the other Loan Documents and the
Originating DIP Lender’s obligations under this Agreement shall remain
unchanged, (ii) the Originating DIP Lender shall remain solely responsible for
the performance of such obligations, (iii) Borrower shall continue to deal
solely and directly with the Originating DIP Lender in connection with the
Originating DIP Lender’s rights and obligations under this Agreement and the
other Loan Documents, (iv) the DIP Lender shall not transfer or grant any
participating interest under which the Participant has the right to approve any
amendment to, or any consent or waiver with respect to, this Agreement or any
other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through the DIP Lender (other than a waiver of default interest), or
(E) change the amount or due dates of scheduled principal repayments or
prepayments or premiums, and (v) all amounts payable by Borrower hereunder shall
be determined as if the DIP Lender had not sold such participation.  The rights
of any Participant only shall be derivative through the Originating DIP Lender
with whom such Participant participates and no Participant shall have any rights
under this Agreement or the other Loan Documents or any direct rights as to the
Borrower, the Collections of Borrower or its Subsidiaries, the Collateral, or
otherwise in respect of the Obligations.  No Participant shall have the right to
participate directly in the making of decisions by the DIP Lender.

(f)

In connection with any such assignment or participation or proposed assignment
or participation or any grant of a security interest in, or pledge of, its
rights under and interest in this Agreement, the DIP Lender may disclose all
documents and information which it now or hereafter may have relating to any
Loan Party and their respective businesses.

13.2

Successors

.  This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties; provided, however, that Borrower
may not assign this Agreement or any rights or duties hereunder without the DIP
Lender’s prior written consent and any prohibited assignment shall





- 29 -




--------------------------------------------------------------------------------







be absolutely void ab initio.  No consent to assignment by the DIP Lender shall,
unless otherwise provided in such consent, release Borrower from its
Obligations.  The DIP Lender may assign this Agreement and the other Loan
Documents and its rights and duties hereunder and thereunder pursuant to Section
13.1 and, except as expressly required pursuant to Section 13.1, no consent or
approval by Borrower is required in connection with any such assignment.

14.

AMENDMENTS; WAIVERS.

14.1

Amendments and Waivers.

(a)

No amendment, waiver or other modification of any provision of this Agreement or
any other Loan Document shall be effective unless the same shall be in writing
and signed by the DIP Lender and the Loan Parties that are party thereto and
then any such waiver or consent shall be effective, but only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by the
DIP Lender directly affected thereby and the Loan Parties that are party
thereto, do any of the following:

(i)

increase the amount of or extend the expiration date of any Loan of the DIP
Lender,

(ii)

postpone or delay any date fixed by this Agreement or any other Loan Document
for any payment of principal (other than a mandatory prepayment that is payable
pursuant to Section 2.3(d)(i) or Section 2.3(d)(ii)), interest, fees, or other
amounts due hereunder or under any other Loan Document,

(iii)

reduce the principal of, or the rate of interest on, any loan or other extension
of credit hereunder, or reduce any fees or other amounts payable hereunder or
under any other Loan Document (except that neither (y) any amendment or
modification of defined terms used in the financial covenants in this Agreement
nor (z) any waiver of applicability of Section 2.4(a) shall constitute a
reduction in the rate of interest or a reduction of fees for purposes of this
clause (iii)),

(iv)

amend or modify this Section or any provision of this Agreement providing for
consent or other action by the DIP Lender,

(v)

other than as permitted by Section 15, release DIP Lender’s Lien in and to any
of the Collateral,

(vi)

contractually subordinate any of DIP Lender’s Liens (provided, DIP Lender shall
have the ability to subordinate any of the Liens that it could release in
accordance with the provisions of the Loan Documents),

(vii)

other than in connection with a merger, liquidation, dissolution or sale of such
Person expressly permitted by the terms hereof or the other Loan Documents,
release Borrower or any Guarantor from any obligation for the payment of money
or consent to the assignment or transfer by Borrower or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents,

(viii)

amend any of the provisions of Section 2.3(b); or

(ix)

amend Section 13.1(a) to permit a Loan Party, an Affiliate of a Loan Party, to
be permitted to become an Assignee.





- 30 -




--------------------------------------------------------------------------------







(b)

No amendment, waiver, modification, or consent shall amend, modify, or waive any
provision of Section 15 pertaining to the DIP Lender, or any other rights or
duties of the DIP Lender under this Agreement or the other Loan Documents,
without the written consent of the DIP Lender and the Borrower.

14.2

No Waivers; Cumulative Remedies

.  No failure by the DIP Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by the DIP Lender in
exercising the same, will operate as a waiver thereof.  No waiver by the DIP
Lender will be effective unless it is in writing, and then only to the extent
specifically stated.  No waiver by the DIP Lender on any occasion shall affect
or diminish the DIP Lender’s rights thereafter to require strict performance by
Borrower of any provision of this Agreement.  The DIP Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that the DIP Lender may have.

15.

THE LENDER.

15.1

Delegation of Duties

.  The DIP Lender may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys in fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The DIP Lender shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects as long as such
selection was made without gross negligence or willful misconduct.  

15.2

Liability of DIP Lender

.  None of the DIP Lender-Related Persons shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct), or (b) for any
failure of Borrower or their Subsidiaries or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No DIP
Lender-Related Person shall be under any obligation to the DIP Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Borrower or their
Subsidiaries.

15.3

Reliance by DIP Lender

.  DIP Lender shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, telefacsimile or other electronic method of transmission,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent, or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by DIP Lender.  DIP Lender shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless DIP Lender shall first receive such advice as it deems appropriate and
until such instructions are received, DIP Lender shall act, or refrain from
acting, as it deems advisable.  

15.4

Notice of Default or Event of Default

.  DIP Lender shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default, except with respect to defaults in the
payment of principal, interest, fees, and expenses required to be paid to DIP
Lender and, except with respect to Events of Default of which the DIP Lender has
actual knowledge, unless the DIP Lender shall have received written notice from
the Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.”  The DIP Lender
shall be solely responsible for giving any notices to its Participants, if any.
 

15.5

Waiver of Certain Claims and Counterclaims

.  In no event shall the DIP Lender have any liability to the Borrower for lost
profits or other special, consequential, incidental, exemplary or punitive
damages in connection with this Agreement or any of the other Loan Documents or
the transactions contemplated hereby or thereby (other than any such damages
resulting solely from the gross negligence, bad faith or willful misconduct of
the DIP Lender, as determined by a final non-appealable judgment of a court of
competent jurisdiction), and the Borrower expressly waives any and all right to
assert any such claims.  The





- 31 -




--------------------------------------------------------------------------------







Borrower further waives all rights to interpose any claims, deductions, setoffs,
recoupment, or counterclaims of any nature (other than compulsory counterclaims)
in any action or proceeding with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating hereto or thereto.  No
officer of any DIP Lender has any authority to waive, condition, or modify the
provisions of this section.

15.6

Collateral Matters.

(a)

The DIP Lender shall release any Lien on any Collateral (i) upon payment and
satisfaction in full by Borrower of all Obligations, (ii) constituting property
being sold or disposed of if a release is required or desirable in connection
therewith and if Borrower certifies to the DIP Lender that the sale or
disposition is permitted under Section 6.4 (and the DIP Lender may rely
conclusively on any such certificate, without further inquiry), (iii)
constituting property in which Borrower or its Subsidiaries owned no interest at
the time DIP Lender’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Borrower or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement.  The DIP Lender may credit bid and purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
at any sale thereof under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, at any sale thereof conducted under any of
the provisions of the Bankruptcy Code, including Sections 363 or 1129 of the
Bankruptcy Code, or at any sale or foreclosure (whether by judicial action or
otherwise) in accordance with applicable law.  Upon request by Borrower at any
time, the DIP Lender will confirm in writing its authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.6;
provided, however, that (1) DIP Lender shall not be required to execute any
document necessary to evidence such release on terms that, in DIP Lender’s
opinion, would expose DIP Lender to liability or create any obligation or entail
any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrower in respect of) all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.  The DIP Lender may
at its option and in its sole discretion subordinate any Lien granted to or held
by DIP Lender under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.

(b)

In connection with any Permitted Disposition or other disposition consented to
by the DIP Lender, the DIP Lender shall promptly execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence the termination or release of Liens on the assets
the subject of such disposition.

16.

GENERAL PROVISIONS.

16.1

Effectiveness

.  This Agreement shall be binding and deemed effective when executed by the
Borrower and the DIP Lender whose signatures are provided for on the signature
pages hereof.

16.2

Section Headings

.  Headings and numbers have been set forth herein for convenience only.  Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

16.3

Interpretation

.  Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the DIP Lender or Borrower, whether under any rule of
construction or otherwise.  On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.





- 32 -




--------------------------------------------------------------------------------







16.4

Severability of Provisions

.  Each provision of this Agreement shall be severable from every other
provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

16.5

Debtor-Creditor Relationship

.  The relationship between the DIP Lender, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor.  The DIP
Lender does not have (nor shall it be deemed to have) any fiduciary relationship
or duty to any Loan Party arising out of or in connection with the Loan
Documents or the transactions contemplated thereby, and there is no agency or
joint venture relationship between the DIP Lender, on the one hand, and the Loan
Parties, on the other hand, by virtue of any Loan Document or any transaction
contemplated therein.

16.6

Counterparts; Electronic Execution

.  This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

16.7

Revival and Reinstatement of Obligations

.  If the incurrence or payment of the Obligations by Borrower or the transfer
to the DIP Lender of any property should for any reason subsequently be
asserted, or declared, to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a “Voidable
Transfer”), and if the DIP Lender is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the reasonable
advice of its counsel, then, as to any such Voidable Transfer, or the amount
thereof that the DIP Lender is required or elects to repay or restore, and as to
all reasonable out-of-pocket costs, expenses, and attorneys’ fees of the DIP
Lender related thereto, the liability of Borrower automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

16.8

DIP Lender Expenses

.  Borrower agrees to pay any and all DIP Lender Expenses promptly after demand
therefor by the DIP Lender and agrees that its respective obligations contained
in this Section 16.8 shall survive payment or satisfaction in full of all other
Obligations.  

16.9

USA PATRIOT Act

. If the DIP Lender is subject to the requirements of the Patriot Act, it hereby
notifies Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow the DIP Lender to identify Borrower in accordance
with the Patriot Act.

16.10

Integration

.  This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.

17.

JOINT AND SEVERAL LIABILITY

Each Loan Party acknowledges, represents and warrants the following:  

17.1

Inducement.

  The DIP Lender has been induced to make the Loans to Borrower in part based
upon the assurances by each Loan Party that each Loan Party desires that the
Loans be honored and enforced as separate obligations of each Loan Party, should
the DIP Lender desire to do so.  





- 33 -




--------------------------------------------------------------------------------







17.2

Combined Liability.

  Notwithstanding the foregoing, the Loans and the other obligations of Loan
Parties constitute the joint and several obligations of each and every Loan
Party, and the DIP Lender may at its option enforce the entire amount of the
Loans and the other obligations of the Loan Parties against any one or more Loan
Parties.

17.3

Separate Exercise of Remedies.

 The DIP Lender may exercise remedies against each Loan Party and its property
separately, whether or not the DIP Lender exercises remedies against any other
Loan Party or its property.  The DIP Lender may enforce one or more Loan
Parties’ Obligations without enforcing any other Loan Party’s Obligations.  Any
failure or inability of the DIP Lender to enforce one or more Loan Parties’
Obligations shall not in any way limit the DIP Lender’s rights to enforce the
Obligations of any other Loan Party.  If DIP Lender forecloses or exercises
similar remedies on any Collateral, then such foreclosure or similar remedy
shall be deemed to reduce the balance of the Loans only to the extent of the
cash proceeds actually realized by the DIP Lender from such foreclosure or
similar remedy or, if applicable, the DIP Lender’s credit bid at such sale,
regardless of the effect of such foreclosure or similar remedy on the Loans
secured by such Collateral under the applicable state law.  








- 34 -




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

BORROWER:




IMPLANT SCIENCES CORPORATION,










By: /s/ William McGann

Name:

William McGann

Title:

Chief Executive Officer










C ACQUISITION CORP.










By: /s/ William McGann

Name:

William McGann

Title:

President










ACCUREL SYSTEMS INTERNATIONAL CORPORATION










By: /s/ William McGann

Name:

William McGann

Title:

President










IMX ACQUISITION CORP.










By: /s/ William McGann

Name:

William McGann

Title:

President






































Signature Page to Credit Agreement




--------------------------------------------------------------------------------







DIP LENDER:







DIP SPV I, L.P.

By: General Partner DIP1 Management, LLC

its General Partner










By: /s/ Antonio Ruiz-Gimenez, Jr.

Name: Antonio Ruiz-Gimenez, Jr.

Title: Managing Member




















--------------------------------------------------------------------------------







Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means all “accounts” (as defined in the Uniform Commercial Code) of
any Loan Party (or, if referring to another Person, of such Person), including
accounts, accounts receivable, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Additional Documents” has the meaning specified in Section 5.13 of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.11 of the Agreement: (a) any
Person which beneficially owns directly or indirectly 10% or more of the Stock
having ordinary voting power for the election of directors or other members of
the governing body of a Person or 10% or more of the partnership or other
ownership interests of a Person (other than as a limited partner of such Person)
shall be deemed an Affiliate of such Person, (b) each director (or comparable
manager) of a Person shall be deemed to be an Affiliate of such Person, and (c)
each partnership in which a Person is a general partner shall be deemed an
Affiliate of such Person.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Alternative Transaction” a transaction or series of related transactions
pursuant to which any of the Loan Parties sells, transfers, leases or otherwise
disposes of, directly or indirectly, including through an asset sale, stock
sale, merger, reorganization or other similar transaction (by any Loan Party or
otherwise), including pursuant to a stand-alone plan of reorganization or
refinancing, any of the Collateral (or agrees to do any of the foregoing) in a
transaction or series of transactions to a party or parties, other than the
Sale.

“Assignee” has the meaning specified in Section 13.1(a) of the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower to
the DIP Lender.

“BAM Debt Documents” means all loan, note purchase and credit agreements, notes
and all similar documents, and all amendments thereto or assignments thereof,
entered into by any Loan Party with BAM Administrative Services LLC.  

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Bankruptcy Court” has the meaning specified in the recitals to the Agreement.

“Base Rate” means 12.0%.











--------------------------------------------------------------------------------







“Benefit Plan” means a (i) “defined benefit plan” (as defined in Section 3(35)
of ERISA) for which Borrower or any of their Subsidiaries or ERISA Affiliates
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years and (ii) any other healthcare, pension, multiemployer benefit, welfare or
similar plans or obligations of any Loan Party maintained for any of its
employees, offices or directors.

“Bid Procedures” shall have the meaning set forth in Section 5.17(b) of the
Agreement.

“Bid Procedures Order” shall mean the order of the Bankruptcy Court that is
entered into in the Chapter 11 Case with respect to the proposed sale of all or
substantially all of the Borrower’s assets and sets forth the Bid Procedures.

“Borrower” has the meaning specified in the preamble to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Loans made on the same day
by the DIP Lender.

“Budget” has the meaning specified in Section 5.18 of the Agreement.

“Budget Variances” has the meaning specified in Section 5.18 of the Agreement.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and their Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.  

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Carve-Out” has the meaning set forth in the Interim Order.

“Carve-Out Professionals” shall mean, collectively: (a) Willkie Farr & Gallagher
LLP, Young Conaway Stargart & Taylor, LLP and Ellenoff Grossman & Schole LLP, as
counsel for Borrower; (b) Chardan Capital Markets, LLC and Noble Financial
Capital Markets, as investment bankers for Borrower; and (c) one counsel and one
Delaware counsel for any Committee.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances or time deposits
maturing within 1 year from the date of acquisition thereof issued or guaranteed
by any bank organized under the laws of the United States or any state thereof
or the District of Columbia or any United States branch of a foreign bank having
at the date of acquisition thereof combined





- 2 -




--------------------------------------------------------------------------------







capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause (d)
above, or (ii) any other bank organized under the laws of the United States or
any state thereof so long as the full amount maintained with any such other bank
is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or (d)
above, (g) debt securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.

“Change of Control” means the occurrence of any of the following:

(i)

if any Loan Party is a corporation, any merger, consolidation, sale, transfer or
pledge of such Loan Party’s Stock by such Loan Party or the creation or issuance
of new stock;

(ii)

if a Loan Party is a limited or general partnership or joint venture, any merger
or consolidation or the change, removal, resignation or addition of a general
partner, or the sale, transfer or pledge of the partnership interest of any
general partner or any profits or proceeds relating to such partnership interest
of any general partner or any profits or proceeds relating to such general
partnership interest, or the sale or pledge of limited partnership interests or
any profits or proceeds relating to such limited partnership interests or the
creation or issuance of new limited partnership interests;

(iii)

if any Loan Party is a limited liability company, any merger or consolidation or
the change, removal, resignation or addition of a managing member or non-member
manager (or if no managing member, any member) or the sale, transfer or pledge
of the membership interest of a managing member (or if no managing member, any
member) or any profits or proceeds relating to such membership interest, or the
sale, transfer or pledge of non-managing membership interests or the creation or
issuance of new non-managing membership interests;  

(iv)

the change in a majority of the directors of Implant Sciences Corporation’s
Board of Directors, as composed as of the Filing Date, without the DIP Lender’s
prior approval, in its sole discretion.

“Chapter 11 Case” has the meaning specified in the recitals to the Agreement.

“Chapter 11 Milestones” means, collectively, the Chapter 11 Milestones contained
in Section 5.17 of the Agreement.

“Closing Date” means the date on which the Interim Order is entered by the
Bankruptcy Court.  

“Closing Fee” has the meaning specified in Section 2.8(a) of the Agreement.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.  

“Collateral” means, collectively, (a) all equity and ownership interests of each
Loan Party, (b) all assets, rights, and interests of each Loan Party and the
Loan Parties’ Subsidiaries including all real property and all personal
property, whether now owned or existing or hereafter acquired, (c) effective
upon entry of the Final Order, all of the proceeds under any and all avoidance
power claims under Sections 544, 545, 547 through 551 and 553(b) of the
Bankruptcy Code, (d) all unencumbered assets and interests in assets and
proceeds thereof now owned or hereafter acquired by Borrower in or upon which a
Lien is granted in favor of





- 3 -




--------------------------------------------------------------------------------







the DIP Lender, (e) the collateral described in each Security Instrument, (f)
the Designated Account and all funds therein, (g) all Deposit Accounts and
Securities Accounts with respect to the Collateral and all funds therein, (h)
any property subject to liens or security interest that may be avoided pursuant
to the Bankruptcy Code, but only to the extent so avoided, (i) all assets,
rights, and interests of each Loan Party and the Loan Parties’ Subsidiaries
including all real property and all personal property, whether now owned or
existing or hereafter acquired, in which any security interest has been granted
by such Loan Party or its Subsidiary pursuant to the Subordinated Debt Documents
and (j) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds), other than any rental proceeds that Loan Parties are
not (or would not be) entitled to deduct from the purchase price in connection
with any sale of the Collateral to which they relate.

“Committee” means any official committee to be appointed by the United States
Trustee under Section 1102 of the Bankruptcy Code in relation to the Chapter 11
Case, as applicable.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A-1 delivered by the Authorized Person of the Borrower to the DIP
Lender.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Deposit Account” means any deposit account (as that term is defined in the
Code) and also the Designated Account.

“Designated Account” means the Deposit Account of Borrower for the payment of
Loan proceeds to be identified by Borrower prior to the funding of the Interim
Loan Amount.

“Designated Account Bank” means the bank at which the Designated Account shall
be held.

“DIP Lender” has the meaning set forth in the preamble to the Agreement, and
shall include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement.

“DIP Lender’s Account” means the Deposit Account of the DIP Lender for the
receipt of payments from Borrower hereunder and to be identified by the DIP
Lender prior to the funding of the Interim Loan Amount.

“DIP Lender’s Liens” means the Liens granted by Borrower and its Subsidiaries to
the DIP Lender under the Loan Documents.

“DIP Lender Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower or Guarantors under any of
the Loan Documents that are paid, advanced, or incurred by the DIP Lender, (b)
reasonable out-of-pocket fees or charges paid or incurred by DIP





- 4 -




--------------------------------------------------------------------------------







Lender in connection with the DIP Lender’s transactions with Borrower or
Guarantors under any of the Loan Documents, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) reasonable out-of-pocket costs and
expenses incurred by the DIP Lender in the disbursement of funds to Borrower (by
wire transfer or otherwise), (d) out-of-pocket charges paid or incurred by the
DIP Lender resulting from the dishonor of checks payable by or to any Loan
Party, (e) reasonable out-of-pocket costs and expenses paid or incurred by the
DIP Lender to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
the DIP Lender related to any inspections or audits to the extent of the fees
and charges (and up to the amount of any limitation) contained in the Agreement,
(g) reasonable out-of-pocket costs and expenses of third party claims or any
other suit paid or incurred by the DIP Lender in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the DIP Lender’s relationship with Borrower or any Guarantors, (h)
the DIP Lender’s reasonable costs and expenses (including reasonable attorneys
fees) incurred in advising, structuring, drafting, reviewing, administering
(including travel, meals, and lodging), syndicating (including rating the
Facility), or amending the Loan Documents, and (i) the DIP Lender’s reasonable
costs and expenses (including reasonable attorneys, accountants, consultants,
and other advisors fees and expenses) incurred in terminating, enforcing
(including attorneys, accountants, consultants, and other advisors fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
Insolvency Proceeding concerning Borrower or any Guarantors or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

“DIP Lender-Related Person” means the DIP Lender’s Affiliates, officers,
directors, employees, attorneys, and agents.

“DMRJ Debt Documents” means all loan, note purchase and credit agreements, notes
and all similar documents, and all amendments thereto or assignments thereof,
entered into by any Loan Party with DMRJ Group LLC (“DMRJ”) and/or Montsant
Partners LLC.

“Dollars” or “$” means United States dollars.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Borrower, any Subsidiary of Borrower, or any of their predecessors
in interest, (b) from adjoining properties or businesses, or (c) from or onto
any facilities which received Hazardous Materials generated by Borrower, any
Subsidiary of Borrower, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.





- 5 -




--------------------------------------------------------------------------------







“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.  

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning specified in Section 8.1 of the Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Exit Fee” has the meaning specified in Section 2.8(b) of the Agreement.

“Extraordinary Receipts” means any cash received by Borrower or any Guarantor
not in the Ordinary Course (net of all out-of-pocket fees, costs, legal fees,
court costs, taxes and other expenses incurred by Borrower or any Guarantor in
connection with the collection, litigation, adjudication, arbitration, receipt
or recovery of any such Extraordinary Receipt) consisting of, without
limitation, (a) proceeds of judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, (b) indemnity
payments (other than to the extent such indemnity payments are (i) immediately
payable to a Person that is not an Affiliate of Borrower or any Guarantor, or
(ii) received by Borrower or any Guarantor as reimbursement for any payment
previously made to such Person), (c) any purchase price adjustment (other than a
working capital adjustment received in connection with any purchase agreement),
and (d) any insurance proceeds or tax refunds.

“Facility” has the meaning specified in the recitals to the Agreement.

“Filing Date” has the meaning specified in the recitals to this Agreement.

“Final Hearing” means a hearing held by the Bankruptcy Court regarding the
approval of the Final Order.

“Final Order” means a final order of the Bankruptcy Court authorizing and
approving this Agreement and the other Loan Documents on a final basis and
entered following a final hearing in form and substance satisfactory to the DIP
Lender, in its sole discretion.





- 6 -




--------------------------------------------------------------------------------







“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means (a) each Person identified as a Guarantor in an applicable
Guaranty from time to time, and (b) each other Person that becomes a Guarantor
after the Closing Date pursuant to Section 5.12 of the Agreement, and
“Guarantor” means any one of them.

“Guaranty” means, collectively, each General Continuing Guaranty entered into by
any Guarantor after the date hereof pursuant to Section 5.12 of the Agreement,
each in form and substance satisfactory to the DIP Lender.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Indebtedness” means (a) all obligations for borrowed money, including, without
limitation, the Obligations and all obligations and Indebtedness arising under
or with respect to the Subordinated Debt Documents, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all payment obligations to pay the deferred purchase
price of assets (other than trade payables incurred in the ordinary course of
business and repayable in accordance with customary trade practices), (f) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
property acquired by such Person, (g) the principal balance outstanding under
any synthetic lease, off-balance sheet loan or similar off balance sheet
financing products, (h) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (h) above.  For purposes of this
definition, (i) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness described
in clause (d) above shall be the lower of the amount of the obligation and the
fair market value of the assets of such Person securing such obligation.

“Indemnified Liabilities” has the meaning specified in Section 10.3 of the
Agreement.

“Indemnified Person” has the meaning specified in Section 10.3 of the Agreement.

“Initial Test Date” means the first Friday after the first Thursday following
the Filing Date.





- 7 -




--------------------------------------------------------------------------------







“Insolvency Proceeding” means a proceeding under the Bankruptcy Code, an
assignment for the benefit of credits, the appointment of a receiver, or any
similar proceeding.

“Insurance Policies” has the meaning specified in Section 4.22 of the Agreement.

“Intellectual Property” means (a) all present and future trade secrets, know-how
and other proprietary information, (b) trademarks, trademark applications,
internet domain names, service marks, service mark applications, trade dress,
trade names, business names, designs, logos, slogans (and all translations,
adaptations, derivations and combinations of the foregoing) indicia and other
source and/or business identifiers, and the goodwill of the business relating
thereto and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world, (c)
copyrights and copyright applications (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights, (d)
unpatented inventions (whether or not patentable), patents and patent
applications, (e) industrial design applications and registered industrial
designs, (f) license agreements related to any of the foregoing and income
therefrom, books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing, (g) the right to sue for all past,
present and future infringements of any of the foregoing, (h) all other
intellectual property, and (i) all common law and other rights throughout the
world in and to all of the foregoing.

“Interim Order” means the Interim Order pursuant to 11 U.S.C. §§ 105, 361, 362,
363, 364 and 507 (a) approving postpetition financing pursuant to the Facility
and the making of Loans in an aggregate amount not to exceed the Interim Order
Amount, (b) authorizing use of cash collateral, (c) granting Liens and providing
superpriority administrative expense status, (d) granting adequate protection,
(e) modifying the automatic stay, and (f) scheduling a final hearing with
respect to the Chapter 11 Case (including the Budget), to be entered on the
docket of the Chapter 11 Case within three (3) Business Days of the Filing Date.

“Interim Order Amount” means, for the period between the Interim Order and the
Final Order, up to $1,500,000.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Lien” means any pledge, hypothecation, assignment (which is intended as
security) , charge, deposit arrangement (which is intended as security) ,
encumbrance, easement, lien (statutory or other), security interest, or other
security arrangement and any other preference, priority, or preferential
arrangement of any kind or nature whatsoever (which is intended as security),
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan” has the meaning specified in Section 2.71(a) of the Agreement.

“Loan Account” has the meaning specified in Section 2.7 of the Agreement.

“Loan Amount” means (a) prior to entry of the Final Order, up to the Interim
Order Amount and (b) thereafter, up to $5,700,000.





- 8 -




--------------------------------------------------------------------------------







“Loan Documents” means the Agreement, the Guaranty, the Interim Order, the Final
Order, the Governing Documents, and any other note or notes executed by Borrower
in connection with the Agreement and payable to the DIP Lender, any other
agreement entered into, now or in the future, by Borrower or any of its
Subsidiaries and the DIP Lender in connection with the Agreement, and all
amendments, modifications, renewals, substitutions and replacements of any of
the foregoing.

“Loan Party” means Borrower or any Guarantor.

“Material Adverse Change” means, other than as a result of the Chapter 11 Case,
(a) a material adverse change in the business, operations, results of
operations, assets, liabilities or financial condition of Borrower and its
Subsidiaries, taken as a whole, (b) a material impairment of Borrower’s and its
Subsidiaries ability to perform their obligations under the Loan Documents to
which they are parties or the DIP Lender’s ability to enforce the Obligations or
realize upon the Collateral or (c) a material impairment of the enforceability
or priority of the DIP Lender’s Liens with respect to a material portion the
Collateral as a result of an action or failure to act on the part of Borrower or
its Subsidiaries.

“Material Contract” means each contract or agreement to which any Loan Party or
any of its/their Subsidiaries is a party involving aggregate consideration
payable to or by such Loan Party or such Subsidiary of $500,000 or more,
including without limitation, those contracts listed on Schedule 3.2(i).

“Material Lease” means, with respect to any Loan Party, (i) each lease related
to the Collateral to which Borrower is a party involving aggregate consideration
payable to or by such Person or such Subsidiary of $500,000 or more, and (ii)
all other leases related to the Collateral, the loss of which could reasonably
be expected to result in a Material Adverse Change.

“Moody’s” has the meaning specified in the definition of Cash Equivalents.

“Net Cash Proceeds” means:

(a)

with respect to any sale or disposition by Borrower or any Guarantors of assets,
the amount of cash proceeds received (directly or indirectly) from time to time
(whether as initial consideration or through the payment of deferred
consideration) by or on behalf of Borrower or any Guarantors, in connection
therewith after deducting therefrom only (i) reasonable fees, commissions, and
expenses related thereto and required to be paid by Borrower or such Guarantor
in connection with such sale or disposition and (ii) taxes paid or payable to
any taxing authorities by Borrower or such Guarantor in connection with such
sale or disposition, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Borrower or any Guarantors,
and are properly attributable to such transaction; and

(b)

with respect to the issuance or incurrence of any Indebtedness by Borrower or
any Guarantors, or the issuance by Borrower or any Guarantors of any shares of
its Stock, the aggregate amount of cash received (directly or indirectly) from
time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of Borrower or such
Guarantor in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions, and expenses related thereto
and required to be paid by Borrower or such Guarantor in connection with such
issuance or incurrence, and (ii) taxes paid or payable to any taxing authorities
by Borrower or such Guarantor in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of Borrower or any Guarantors, and are properly
attributable to such transaction.

“Net Cash Flow” means net cash receipts less actual cash expenditures (without
considering proceeds of Loans).





- 9 -




--------------------------------------------------------------------------------







“Obligations” means all loans, debts, principal, interest, contingent
reimbursement or indemnification obligations, premiums, liabilities (including
all amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees, DIP Lender Expenses, guaranties,
covenants, and duties of any kind and description owing by Borrower to the DIP
Lender pursuant to or evidenced by the Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrower is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents.  

“Orders” means the Interim Order and the Final Order; and “Order” means
whichever of the Interim Order or the Final Order is then in effect.

“Ordinary Course” shall mean, in respect of any Person, the ordinary course and
reasonable requirements of such Person’s business, as conducted in accordance
with past practices, and undertaken in good faith and not for purposes of
evading any provision of any Loan Document or material applicable law.

“Originating DIP Lender” has the meaning specified in Section 13.1(e) of the
Agreement.

“Participant” has the meaning specified in Section 13.1(e) of the Agreement.

“Patriot Act” has the meaning specified in Section 4.17 of the Agreement.

“Performance Covenants” means the covenants set forth in Section 7 of this
Agreement.

“Permits” means any license, lease, power, permit, franchise, certificate,
authorization or approval issued by a Governmental Authority.

“Permitted Dispositions” means:

(a)

sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,

(b)

any involuntary loss, damage or destruction of property,

(c)

any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(d)

the making of a Permitted Investment, and

(e)

dispositions expressly set forth in the Budget.

“Permitted Indebtedness” means:

(a)

Indebtedness evidenced by the Agreement and the other Loan Documents,

(b)

Indebtedness under the Subordinated Debt Documents in an amount not to exceed
the amount of indebtedness under the Subordinated Debt Documents outstanding as
of the Filing Date, plus any accrued interest on such indebtedness after the
Filing Date,

(c)

Indebtedness consisting of unsecured guarantees incurred in the ordinary course
of business with respect to surety and appeal bonds, performance bonds, bid
bonds, appeal bonds, completion guarantee and similar obligations,





- 10 -




--------------------------------------------------------------------------------







(d)

Indebtedness incurred in the ordinary course of business during the Chapter 11
Case under performance, surety, statutory, and appeal bonds,

(e)

Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, in an amount not to
exceed $25,000 at any time outstanding incurred in the Ordinary Course under
financing arrangements related to the payment of premiums and deductibles under
insurance policies so long as the amount of such Indebtedness is not in excess
of the amount of the unpaid cost of such insurance (exclusive of interest, fees
and other charges incurred in connection with premium financing), and shall be
incurred only to defer the cost of, such insurance for a period not to exceed
one year and shall be payable in full not later than the end of such one year
period, and

(f)

Indebtedness composing Permitted Investments.

“Permitted Intercompany Advances” means inter-company unsecured Indebtedness
owing from one Loan Party to another Loan Party; provided that, upon the request
of the DIP Lender, such Indebtedness shall be evidenced by promissory notes
having terms (including subordination terms) satisfactory to the DIP Lender, the
sole originally executed counterparts of which shall be pledged and delivered to
the DIP Lender, as security for the Obligations.

“Permitted Investments” means:

(a)

Investments in cash and Cash Equivalents,

(b)

advances made in connection with purchases of goods or services in the ordinary
course of business,

(c)

Investments received in settlement of amounts due to any Loan Party or any of
their Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of their Subsidiaries as a result of insolvency proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party,

(d)

guarantees permitted under the definition of Permitted Indebtedness,

(e)

Permitted Intercompany Advances,

(f)

Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party (in
bankruptcy of customers or suppliers or otherwise outside the ordinary course of
business) or as security for any such Indebtedness or claims,

(g)

deposits of cash made in the ordinary course of business to secure performance
of operating leases, and

(h)

so long as no Event of Default has occurred and is continuing or would result
therefrom, any other Investments in an aggregate amount not to exceed $50,000.00
during the term of the Agreement.

“Permitted Liens” means all liens on account of Permitted Indebtedness that are
subordinate to debt issued under this Agreement and liens listed on Schedule
A-1.




“Permitted Protest” means the right of Borrower or any of their Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or their Subsidiaries’ books and
records in such amount as is required





- 11 -




--------------------------------------------------------------------------------







under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Borrower or its Subsidiaries, as applicable, in good faith, and
(c) DIP Lender is reasonably satisfied that, while any such protest is pending,
there will be no impairment of the enforceability, validity, or priority of any
of DIP Lender’s Liens.

“Permitted Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

“Permitted Subordinated Debt” shall mean Subordinated Debt issued pursuant to a
Permitted Subordinated Debt Issuance.

“Permitted Subordinated Debt Issuance” shall mean any incurrence or issuance of
Subordinated Debt, before, on, or after the Filing Date, which is subordinated
to the payment of the Obligations pursuant to an agreement pursuant to which
such Subordinated Debt is subordinated in right of payment, liens, security and
remedies to all of the Obligations and all of the DIP Lender’s rights, Liens and
remedies in form and substance satisfactory to the DIP Lender.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Plan of Reorganization” means a chapter 11 plan for the Loan Parties, that
provides for, inter alia, payment in full in cash of all Obligations on the
effective date thereof, together with releases, exculpations, waivers and
indemnification, acceptable to the DIP Lender, in its sole discretion, unless
all outstanding Obligations are indefeasibly paid in full under the order
approving the Sale and such plan contains a release of all claims against the
DIP Lender.

“Pre-Petition First Lien Agent” means the “Agent”, as that term is defined in
the Pre-Petition First Lien Debt Documents.

“Pre-Petition Collateral” means all of the “Collateral” (as that term is defined
in the Pre-Petition First Lien Debt Documents) existing as of the Filing Date,
and all proceeds, rents, issues, profits and products thereof.

“Pre-Petition First Lien Debt Documents” means the BAM Debt Documents.

“Pre-Petition First Lien Lenders” means, collectively, the “Creditor Parties”,
as that term is defined in the Pre-Petition First Lien Debt Documents.

“Pre-Petition First Lien Obligations” means all indebtedness or obligations
under the Pre-Petition First Lien Debt Documents, together with all agreements,
documents and instruments executed in connection therewith, as of the Filing
Date, including contingent liabilities under outstanding letters of credit, and
all fees, costs, interest, and expenses.

“Pre-Petition Second Lien Agent” means DMRJ.

“Pre-Petition Second Lien Debt Documents mean the DMRJ Debt Documents.

“Pre-Petition Second Lien Lender” means the “Second Lien Creditor”, as that term
is defined in the Pre-Petition Second Lien Debt Documents.





- 12 -




--------------------------------------------------------------------------------







“Pre-Petition Second Lien Obligations” means all indebtedness or obligations
under the Pre-Petition Second Lien Debt Documents, together with all agreements,
documents and instruments executed in connection therewith, as of the Filing
Date, including contingent liabilities under outstanding letters of credit, and
all fees, costs, interest, and expenses.

“Pre-Petition Subordinated Notes” means all notes issued pursuant to the BAM
Debt Documents and the DMRJ Debt Documents.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Related Fund” means, with respect to any DIP Lender, or assignee or successor
thereof, that is an investment fund, any other investment fund that invests in
commercial loans and that is managed or advised by the same investment advisor
as such DIP Lender or by an Affiliate of such investment advisor.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by any Loan Party
(including any payment in connection with any merger or consolidation involving
any Loan Party or to the direct or indirect holders of Stock issued by the Loan
Parties in their capacity as such, (b) purchase, redeem, or otherwise acquire or
retire for value (including in connection with any merger or consolidation
involving Borrower) any Stock issued by Borrower, or (c) declare, pay or agree
to pay any management, advisory or similar fees or expenses.

“Sale” shall mean the sale of all or substantially all of the Collateral
pursuant to the Section 363 APA, or such other higher and better bid which
provides for the indefeasible and final payment in full, in cash, of the
Obligations upon the closing of such sale.

“Sale Motion” has the meaning specified in Section 5.17 of the Agreement.

“Section 363 APA” shall mean the Asset Purchase Agreement by and among the
Borrower and L-3 Communications Corporation, dated as of October 10, 2016, as it
may be amended, modified or supplemented, with respect to the sale of
substantially all of the assets of the Borrower.

“Schedules” means those certain schedules annexed to the Agreement and made a
part thereof.

“S&P” has the meaning specified in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).





- 13 -




--------------------------------------------------------------------------------







“Security Instruments” means all Code financing statements filed in connection
with the Facility and the Loans.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Subordinated Debt” means, other than the Obligations and the priming
superpriority lien granted hereunder, all Indebtedness and any liens arising
therefrom, including without limitation, (i) the Indebtedness evidenced by the
Subordinated Debt Documents and all other agreements, documents and instruments
executed and/or delivered in connection therewith and (ii) any unsecured
Indebtedness of the Borrower that has subordination terms, covenants, pricing
and other terms which have been approved in writing by the DIP Lender and with
respect to which each holder thereof has executed and delivered to Pre-Petition
First Lien Agent a Subordination Agreement.

“Subordinated Debt Documents” means the BAM Debt Documents and the DMRJ Debt
Documents, and including the Pre-Petition Second Lien Obligations, the
Pre-Petition Subordinated Notes, any guaranty with respect to the foregoing, any
security agreement or other collateral document securing the Subordinated Debt
and all other documents, agreements and instruments now existing or hereinafter
entered into evidencing or pertaining to all or any portion of the foregoing.

“Subordination Agreement” means any agreement between Pre-Petition First Lien
Agent and the holder(s) of other Subordinated Debt pursuant to which such
Subordinated Debt is subordinated in right of payment, liens, security and
remedies to all of the Obligations and all of the DIP Lender’s rights, Liens and
remedies, in form and substance satisfactory to Pre-Petition First Lien Agent
and the DIP Lender.

“Subordination Provisions” has the meaning specified in Section 8.1(w) of the
Agreement.

“Superpriority Claim” means a claim against the Borrower or their estates in the
Chapter 11 Case which is an administrative expense claim having priority over
(a) any and all allowed administrative expenses, and (b) unsecured claims now
existing or hereafter arising, including, without limitation, administrative
expenses of the kind specified in Sections 105, 326, 328, 330, 331, 365, 503(a),
503(b), 507(b), 546(c), 546(d), 726 (to the extent permitted by law), 1113 or
1114 of the Bankruptcy Code, and any other provision of the Bankruptcy Code
(including, subject to entry of the Final Order, Section 506(c)).

“Termination Date” has the meaning specified in Section 3.3 of the Agreement.

“United States” means the United States of America.

“Voidable Transfer” has the meaning specified in Section 16.7 of the Agreement.

“Weekly Budget Variance Report” has the meaning specified in Section 5.2 of the
Agreement.








- 14 -




--------------------------------------------------------------------------------







TABLE OF CONTENTS

Page



1.

DEFINITIONS AND CONSTRUCTION.

1

1.1

Definitions

1

1.2

Accounting Terms

1

1.3

Code

2

1.4

Construction

2

1.5

Schedules and Exhibits

2



2.

LOAN AND TERMS OF PAYMENT.

2

2.1

Agreement to Lend; Loans; Security Instruments and Loan Documents

2

2.2

Borrowing Record..

3

2.3

Payments; Prepayments.

3

2.4

Interest Rates and Rates, Payments, and Calculations.

4

2.5

Crediting Payments; Clearance Charge

5

2.6

Designated Account.

5

2.7

Maintenance of Loan Account

5

2.8

Fees.

5



3.

CONDITIONS; TERM OF AGREEMENT.

6

3.1

Conditions Precedent to Loan of Interim Order Amount

6

3.2

Conditions Precedent to all Extensions of Credit.

7

3.3

Maturity

8

3.4

Effect of Maturity

8



4.

REPRESENTATIONS AND WARRANTIES.

9

4.1

Due Organization and Qualification; Subsidiaries.

9

4.2

Due Authorization; No Conflict.

9

4.3

Binding Obligations; Perfected Liens.

10

4.4

Title to Assets; No Encumbrances

10

4.5

Jurisdiction of Formation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.  10

4.6

Litigation.

10

4.7

Compliance with Laws

11

4.8

No Material Adverse Change

11

4.9

Fraudulent Transfer

11

4.10

Employee Benefits

11

4.11

Environmental Condition

11

4.12

Intellectual Property

11

4.13

Leases

12

4.14

Deposit Accounts and Securities Accounts

12

4.15

Complete Disclosure

12

4.16

Material Contracts.

12

4.17

Patriot Act

12

4.18

Indebtedness

13

4.19

Payment of Taxes

13

4.20

Governmental Regulation

13





-i-




--------------------------------------------------------------------------------







4.21

Budget

13

4.22

Insurance.

13



5.

AFFIRMATIVE COVENANTS.

13

5.1

Financial Statements, Reports, Certificates

14

5.2

Reporting

14

5.3

Collateral Reporting

14

5.4

Existence

14

5.5

Maintenance of Properties And Intellectual Property; Permits

14

5.6

Taxes

14

5.7

Insurance

14

5.8

Inspection

15

5.9

Compliance with Laws

15

5.10

Environmental

15

5.11

Disclosure Updates

16

5.12

Formation of Subsidiaries.

16

5.13

Further Assurances

16

5.14

Material Contracts

16

5.15

Modification of Subordinated Debt Documents

16

5.16

Investments; Controlled Investments

16

5.17

Chapter 11 Milestones

17

5.18

Budget

17

5.19

Notification of Default.

17

5.20

Notification of Litigation..

17



6.

NEGATIVE COVENANTS.

18

6.1

Indebtedness

18

6.2

Liens

18

6.3

Restrictions on Fundamental Changes.

18

6.4

Disposal of Assets

18

6.5

Change Name

18

6.6

Nature of Business

18

6.7

Prepayments and Amendments.

18

6.8

Change of Control

19

6.9

Restricted Junior Payment

19

6.10

Accounting Methods

19

6.11

Transactions with Affiliates

19

6.12

Use of Loans

19

6.13

Prepetition Indebtedness

19

6.14

Limitation on Capital Expenditures

19

6.15

Chapter 11 Case

19

6.16

Plan

20

6.17

Limitation on Guaranty Obligations.

20



7.

PERFORMANCE COVENANTS

20

7.1

Budget Covenant

20



8.

EVENTS OF DEFAULT.

20

8.1

Event of Default

20





-ii-




--------------------------------------------------------------------------------







8.2

Rights and Remedies

23

8.3

Remedies Cumulative.

23

8.4

Power of Attorney.

23

8.5

Setoff.

24

8.6

No Action by Bankruptcy Court Required.

24



9.

PRIORITY AND COLLATERAL SECURITY

24

9.1

Superpriority Claims and Collateral Security.

24

9.2

Guarantees

25

9.3

No Discharge; Survival of Claims

25

9.4

Adequate Protection

25



10.

WAIVERS; INDEMNIFICATION.

25

10.1

Demand; Protest; etc

25

10.2

The DIP Lender’s Liability for Collateral

25

10.3

Indemnification

25



11.

NOTICES.

26



12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

27



13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

28

13.1

Assignments and Participations.

28

13.2

Successors

29



14.

AMENDMENTS; WAIVERS.

30

14.1

Amendments and Waivers.

30

14.2

No Waivers; Cumulative Remedies

31



15.

THE LENDER.

31

15.1

Delegation of Duties

31

15.2

Liability of DIP Lender

31

15.3

Reliance by DIP Lender

31

15.4

Notice of Default or Event of Default

31

15.5

Waiver of Certain Claims and Counterclaims

31

15.6

Collateral Matters.

32



16.

GENERAL PROVISIONS.

32

16.1

Effectiveness

32

16.2

Section Headings

32

16.3

Interpretation

32

16.4

Severability of Provisions

33

16.5

Debtor-Creditor Relationship

33

16.6

Counterparts; Electronic Execution

33

16.7

Revival and Reinstatement of Obligations

33

16.8

DIP Lender Expenses

33

16.9

USA PATRIOT Act

33





-iii-




--------------------------------------------------------------------------------







16.10

Integration

33



17.

JOINT AND SEVERAL LIABILITY

33

17.1

Inducement.

33

17.2

Combined Liability.

34

17.3

Separate Exercise of Remedies.

34








-iv-




--------------------------------------------------------------------------------







EXHIBITS AND SCHEDULES


Exhibit A-1

Form of Compliance Certificate
Exhibit A-2

Budget
Exhibit B-1

Reporting Requirements
Exhibit B-2

Other Reporting Requirements

Exhibit D

Form of Bid Procedures

Schedule A-1

Other Liens

Schedule A-2

Authorized Persons
Schedule 1.1

Definitions
Schedule 3.1(b)

Defaults in Connection with Material Contracts
Schedule 3.2(e)

Capitalization of Loan Parties and Their Subsidiaries
Schedule 3.2(i)

Material Contracts

Schedule 4.1

Obligation to Repurchase, Acquire or Retire Common Stock
Schedule 4.2

Due Authorization
Schedule 4.5

Jurisdiction of Formation; Chief Executive Office; Organizational Identification
Number
Schedule 4.6(b)

Litigation
Schedule 4.7

Compliance with Laws

Schedule 4.8

No Material Adverse Change

Schedule 4.10

Benefit Plans

Schedule 4.12

Intellectual Property


Schedule 4.13

Defaulted Leases
Schedule 4.14

Deposit Accounts and Securities Accounts
Schedule 4.16

Material Contracts

Schedule 4.18

Existing Indebtedness
Schedule 4.19

Taxes

Schedule 4.22

Insurance

Schedule 5.5

Permits

Schedule 6.6

Nature of Business





-v-


